UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-09121 JNL Variable Fund LLC (Exact Name of registrant as specified in charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of principal executive offices) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing address) Steven J. Fredricks Jackson National Asset Management, LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 338-5800 Date of Fiscal Year End:December 31 Date of Reporting Period:January 1, 2010 – June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Report to Shareholders. President’s Letter to Shareholders Dear Fellow Investor, Enclosed is the semi-annual report for the JNL Series Trust and JNL Variable Fund LLC for the six months ended June 30, 2010. The year began on a positive note, with investors driving both the Dow Jones Industrial Average (“Dow”) and the S&P 500® Index (“S&P”) up 1.5% on the first day of trading in 2010. Market momentum continued through most of January until concerns surfaced from the systemic crisis of Dubai and Greece. Regardless of these issues, the market regained its footing and strengthened by the end of the first quarter.During the second quarter, however, growing fears over the European debt crisis along with signs of a slowing economic recovery triggered a significant increase in market volatility. After rallying to a high in late April, the stock market fell into a correction. The Dow and S&P both fell by double-digit percentages during the second quarter, and ended the first half down 6.3% and 7.7%, respectively, from the beginning of the year. World markets fared even worse during the first half of 2010, with the MSCI World Index of 24 developed countries falling 9.8%. Though the pace of recovery slowed, the nation’s economy continued to recover during the first quarter of the year. According to information released in the second quarter of 2010, gross domestic product increased at an annual growth rate of 2.7%, compared to 5.6% during the fourth quarter of 2009.2 The economy produced positive job growth in each of the first five months of the year, but lost 125,000 jobs in June as the assignments of temporary census workers ended.1 Despite the reduction in jobs, the unemployment rate decreased to 9.5% in June from 9.7% in May, as more workers became discouraged and dropped out of the labor market.1 In June the number of long-term unemployed, defined as individuals out of work for 27 weeks or longer, remained at its highest peak since the government began collecting such data shortly after the Great Depression.1 During the first half of the year, the U.S. housing market continued to struggle. Although home sales were temporarily boosted by the homebuyer tax credit, once it expired, sales of new homes fell to an all-time low in May. The government reported that factory orders also fell 1.4% in May for the first time in nine months. This was the largest drop since March 2009, when major stock indexes hit a 12-year low. Consumer spending increased each month throughout the first quarter, but remained unchanged in April from the previous month and grew by only 0.2% in May.2 In June, the Conference Board’s Consumer Confidence Index plunged 10 points, its second-largest decline within the past year, indicating that consumers remain concerned with the state of the job market and economy. In the face of economic hardships, a portfolio with broad diversification can help mitigate the impact of this market volatility. Jackson National Life Insurance Company® (“Jackson®”) provides one of the broadest selections of investments in the industry with 98 options, including access to alternative investments, disciplined strategies and asset allocation portfolios. In May 2010, Jackson added six portfolios that provide investment opportunities with American Funds Insurance Series®, offering even more choices to help you and your financial representative build a diverse portfolio that matches your risk tolerance, and assist you in achieving your long-term financial goals. Thank you for choosing Jackson for your investment needs. Mark D. Nerud President and Chief Executive Officer JNL Series Trust JNL Variable Fund LLC 1 U.S. Department of Labor Bureau of Labor Statistics 2 U.S Commerce Department JNL Variable Fund LLC (Unaudited) Schedules of Investments (in thousands) June 30, 2010 Shares/Par Value JNL/Mellon Capital Management Dow(SM) 10 Fund COMMON STOCKS - 99.6% CONSUMER DISCRETIONARY - 10.5% McDonald’s Corp. $ CONSUMER STAPLES - 20.2% Coca-Cola Co. Kraft Foods Inc. - Class A ENERGY - 9.4% Chevron Corp. HEALTH CARE - 29.5% Johnson & Johnson Merck & Co. Inc. Pfizer Inc. MATERIALS - 9.7% EI Du Pont de Nemours & Co. (b) TELECOMMUNICATION SERVICES - 20.3% AT&T Inc. Verizon Communications Inc. Total Common Stocks (cost $353,341) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) 25 Total Non-U.S. Government Agency Asset-Backed Securities (cost $596) 25 SHORT TERM INVESTMENTS - 6.0% Mutual Funds - 0.1% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 5.9% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $18,208) Total Investments - 105.6% (cost $372,145) Other Assets and Liabilities, Net -(5.6%) Total Net Assets - 100% $ JNL/Mellon Capital Management S&P® 10 Fund COMMON STOCKS - 100.1% CONSUMER DISCRETIONARY - 9.4% Ford Motor Co. (c) $ FINANCIALS - 49.5% AFLAC Inc. Capital One Financial Corp. (b) Fifth Third Bancorp Hartford Financial Services Group Inc. Prudential Financial Inc. HEALTH CARE - 10.8% Express Scripts Inc. (c) INDUSTRIALS - 11.6% Cummins Inc. MATERIALS - 18.8% Dow Chemical Co. International Paper Co. Total Common Stocks (cost $286,434) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 14 Total Non-U.S. Government Agency Asset-Backed Securities (cost $340) 14 SHORT TERM INVESTMENTS - 3.5% Mutual Funds - 0.0% JNL Money Market Fund, 0.06% (a) (f) 86 86 Securities Lending Collateral - 3.5% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) 64 64 Total Short Term Investments (cost $8,436) Total Investments - 103.6% (cost $295,210) Other Assets and Liabilities, Net -(3.6%) Total Net Assets - 100% JNL/Mellon Capital Management Global 15 Fund COMMON STOCKS - 98.7% CONSUMER STAPLES - 6.7% Kraft Foods Inc. - Class A (b) $ ENERGY - 6.9% China Petroleum & Chemical Corp. FINANCIALS - 38.9% Bank of China Ltd. BOC Hong Kong Holdings Ltd. China Construction Bank Corp. Industrial & Commercial Bank of China Man Group Plc RSA Insurance Group Plc HEALTH CARE - 12.8% Merck & Co. Inc. Pfizer Inc. INDUSTRIALS - 6.0% BAE Systems Plc TELECOMMUNICATION SERVICES - 27.4% AT&T Inc. BT Group Plc Verizon Communications Inc. Vodafone Group Plc Total Common Stocks (cost $493,280) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 56 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,328) 56 SHORT TERM INVESTMENTS - 1.2% Mutual Funds - 0.2% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 1.0% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $5,570) Total Investments - 99.9% (cost $500,178) Other Assets and Liabilities, Net - 0.1% Total Net Assets - 100% $ JNL/Mellon Capital Management Nasdaq® 25 Fund COMMON STOCKS - 100.6% CONSUMER DISCRETIONARY - 31.7% Bed Bath & Beyond Inc. (c) $ DirecTV - Class A (c) Expedia Inc. Garmin Ltd. (b) 94 Liberty Media Corp. - Interactive (c) Sears Holdings Corp. (b) (c) 54 Staples Inc. Starbucks Corp. Urban Outfitters Inc. (c) 76 CONSUMER STAPLES - 6.9% Costco Wholesale Corp. HEALTH CARE - 13.9% Express Scripts Inc. (c) Life Technologies Corp. (c) 81 Mylan Inc. (b) (c) Warner Chilcott Plc (c) INDUSTRIALS - 2.5% Fastenal Co. (b) 68 INFORMATION TECHNOLOGY - 42.7% Adobe Systems Inc. (c) Apple Inc. (c) 67 CA Inc. Check Point Software Technologies Ltd. (c) 93 Citrix Systems Inc. (c) 85 eBay Inc. (c) FLIR Systems Inc. (c) 70 Maxim Integrated Products Inc. Microsoft Corp. TELECOMMUNICATION SERVICES - 2.9% Millicom International Cellular SA 49 Total Common Stocks (cost $148,122) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 6 Total Non-U.S. Government Agency Asset-Backed Securities (cost $130) 6 SHORT TERM INVESTMENTS - 8.3% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 7.8% Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Total Short Term Investments (cost $11,507) Total Investments - 108.9% (cost $159,759) Other Assets and Liabilities, Net -(8.9%) Total Net Assets - 100% $ JNL/Mellon Capital Management Value Line® 30 Fund COMMON STOCKS - 99.9% CONSUMER DISCRETIONARY - 38.7% Dress Barn Inc. (c) $ Expedia Inc. Guess? Inc. J Crew Group Inc. (c) Jo-Ann Stores Inc. (c) Polo Ralph Lauren Corp. Priceline.com Inc. (b) (c) Starbucks Corp. (b) TRW Automotive Holdings Corp. (c) Tupperware Brands Corp. Urban Outfitters Inc. (c) Valassis Communications Inc. (c) CONSUMER STAPLES - 2.5% NBTY Inc. (c) Nu Skin Enterprises Inc. ENERGY - 4.5% Newfield Exploration Co. (b) (c) FINANCIALS - 11.1% AFLAC Inc. Cash America International Inc. HEALTH CARE - 3.2% Catalyst Health Solutions Inc. (c) Medicis Pharmaceutical Corp. Sirona Dental Systems Inc. (c) INFORMATION TECHNOLOGY - 31.5% Blue Coat Systems Inc. (b) (c) Cognizant Technology Solutions Corp. (c) F5 Networks Inc. (c) Marvell Technology Group Ltd. (c) Micron Technology Inc. (c) Unisys Corp. (c) Western Digital Corp. (c) MATERIALS - 4.7% Lubrizol Corp. NewMarket Corp. 59 TELECOMMUNICATION SERVICES - 3.7% NII Holdings Inc. - Class B (c) Total Common Stocks (cost $634,639) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 31 Total Non-U.S. Government Agency Asset-Backed Securities (cost $722) 31 SHORT TERM INVESTMENTS - 3.3% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 2.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $18,486) Total Investments - 103.2% (cost $653,847) Other Assets and Liabilities, Net -(3.2%) Total Net Assets - 100% $ JNL/Mellon Capital Management Dow(SM) Dividend Fund COMMON STOCKS - 99.6% CONSUMER DISCRETIONARY - 4.1% Leggett & Platt Inc. $ CONSUMER STAPLES - 4.3% Kraft Foods Inc. - Class A FINANCIALS - 27.7% Allstate Corp. BB&T Corp. (b) Cincinnati Financial Corp. First Niagara Financial Group Inc. FirstMerit Corp. New York Community Bancorp Inc. People’s United Financial Inc. HEALTH CARE - 4.0% Merck & Co. Inc. MATERIALS - 8.3% RPM International Inc. Valspar Corp. TELECOMMUNICATION SERVICES - 3.6% AT&T Inc. UTILITIES - 47.6% American Electric Power Co. Inc. DTE Energy Co. Edison International NextEra Energy Inc. Nicor Inc. NiSource Inc. Northeast Utilities PG&E Corp. Pinnacle West Capital Corp. Public Service Enterprise Group Inc. SCANA Corp. Sempra Energy Total Common Stocks (cost $239,976) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 60 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,413) 60 SHORT TERM INVESTMENTS - 3.1% Mutual Funds - 0.1% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.0% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $6,957) Total Investments - 102.7% (cost $248,346) Other Assets and Liabilities, Net -(2.7%) Total Net Assets - 100% $ JNL/Mellon Capital Management S&P® 24 Fund COMMON STOCKS - 99.6% CONSUMER DISCRETIONARY - 14.3% Coach Inc. $ Scripps Networks Interactive Inc. TJX Cos. Inc. CONSUMER STAPLES - 12.9% Colgate-Palmolive Co. Lorillard Inc. Philip Morris International Inc. ENERGY - 11.6% FMC Technologies Inc. (c) National Oilwell Varco Inc. Peabody Energy Corp. FINANCIALS - 11.7% Franklin Resources Inc. 89 Plum Creek Timber Co. Inc. (b) T. Rowe Price Group Inc. HEALTH CARE - 11.9% Baxter International Inc. Medco Health Solutions Inc. (c) Waters Corp. (c) INDUSTRIALS - 12.0% Dun & Bradstreet Corp. Flowserve Corp. United Technologies Corp. INFORMATION TECHNOLOGY - 12.0% Google Inc. - Class A (c) 15 International Business Machines Corp. 72 Teradata Corp. (c) UTILITIES - 13.2% Public Service Enterprise Group Inc. Questar Corp. Sempra Energy Total Common Stocks (cost $228,029) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 25 1 Total Non-U.S. Government Agency Asset-Backed Securities (cost $25) 1 SHORT TERM INVESTMENTS - 2.7% Mutual Funds - 1.6% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 1.1% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Total Short Term Investments (cost $5,690) Total Investments - 102.3% (cost $233,744) Other Assets and Liabilities, Net -(2.3%) Total Net Assets - 100% $ JNL/Mellon Capital Management 25 Fund COMMON STOCKS - 100.0% CONSUMER DISCRETIONARY - 19.1% Cinemark Holdings Inc. $ Foot Locker Inc. Genuine Parts Co. H&R Block Inc. Thomson Reuters Corp. CONSUMER STAPLES - 25.9% Campbell Soup Co. Clorox Co. ConAgra Foods Inc. HJ Heinz Co. Sara Lee Corp. Sysco Corp. ENERGY - 8.1% Enbridge Inc. Nordic American Tanker Shipping Ltd. (b) HEALTH CARE - 4.0% Abbott Laboratories INDUSTRIALS - 8.4% Waste Management Inc. Watsco Inc. INFORMATION TECHNOLOGY - 3.7% Diebold Inc. MATERIALS - 26.5% Bemis Co. Inc. Huntsman Corp. MeadWestvaco Corp. Olin Corp. PPG Industries Inc. RPM International Inc. Sonoco Products Co. TELECOMMUNICATION SERVICES - 4.3% Rogers Communications Inc. Total Common Stocks (cost $472,578) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 74 Total Non-U.S. Government Agency Asset-Backed Securities (cost $1,744) 74 SHORT TERM INVESTMENTS - 3.7% Securities Lending Collateral - 3.7% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) 14,731 14,731 Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $15,976) Total Investments - 103.7% (cost $490,299) Other Assets and Liabilities, Net -(3.7%) Total Net Assets - 100% $ JNL/Mellon Capital Management Select Small-Cap Fund COMMON STOCKS - 100.1% CONSUMER DISCRETIONARY - 18.0% 99 Cents Only Stores (c) $ Arbitron Inc. 77 BJ’s Restaurants Inc. (c) 79 Blue Nile Inc. (b) (c) 42 Cabela’s Inc. - Class A (b) (c) Citi Trends Inc. (c) 42 Cracker Barrel Old Country Store Inc. 67 Genesco Inc. (c) 70 Grand Canyon Education Inc. (c) hhgregg Inc. (c) Iconix Brand Group Inc. (c) Jos. A. Bank Clothiers Inc. (c) 54 K12 Inc. (b) (c) 87 Lincoln Educational Services Corp. (c) 84 National Presto Industries Inc. 20 Peets Coffee & Tea Inc. (c) 38 PetMed Express Inc. (b) 67 PF Chang’s China Bistro Inc. (b) 68 Under Armour Inc. - Class A (b) (c) Volcom Inc. (c) 70 CONSUMER STAPLES - 6.3% Cal-Maine Foods Inc. (b) 62 Diamond Foods Inc. 62 TreeHouse Foods Inc. (b) (c) United Natural Foods Inc. (c) Universal Corp. 72 ENERGY - 4.3% Bristow Group Inc. (c) Helix Energy Solutions Group Inc. (c) World Fuel Services Corp. FINANCIALS - 13.9% Acadia Realty Trust Bank of the Ozarks Inc. (b) 49 BlackRock Kelso Capital Corp. (b) CVB Financial Corp. (b) Delphi Financial Group Inc. EZCORP Inc. - Class A (c) First Financial Bancorp Healthcare Realty Trust Inc. Horace Mann Educators Corp. Kilroy Realty Corp. Mid-America Apartment Communities Inc. 85 Sovran Self Storage Inc. 81 Teton Advisors Inc. - Class A (c) 1 6 Texas Capital Bancshares Inc. (c) HEALTH CARE - 16.3% Abaxis Inc. (c) 64 Amedisys Inc. (b) (c) 83 American Medical Systems Holdings Inc. (c) Conceptus Inc. (c) 90 Conmed Corp. (c) 86 Gentiva Health Services Inc. (c) 87 Hanger Orthopedic Group Inc. (c) 94 HMS Holdings Corp. (c) 79 Invacare Corp. 91 LHC Group Inc. (b) (c) 54 NuVasive Inc. (b) (c) PSS World Medical Inc. (c) Questcor Pharmaceuticals Inc. (c) Quidel Corp. (c) 83 RehabCare Group Inc. (c) 71 SonoSite Inc. (c) 43 Universal American Corp. (c) INDUSTRIALS - 13.9% AAR Corp. (c) Aegean Marine Petroleum Network Inc. A-Power Energy Generation Systems Ltd. (b) (c) AZZ Inc. 36 China Fire & Security Group Inc. (b) (c) 80 Forward Air Corp. 84 Genco Shipping & Trading Ltd. (b) (c) 94 Hawaiian Holdings Inc. (c) Healthcare Services Group Inc. Hexcel Corp. (c) II-VI Inc. (c) 89 Middleby Corp. (c) 55 Moog Inc. - Class A (c) Orion Marine Group Inc. (c) 78 Triumph Group Inc. 48 Tutor Perini Corp. (c) INFORMATION TECHNOLOGY - 21.1% ADTRAN Inc. Ariba Inc. (c) Art Technology Group Inc. (c) Blackbaud Inc. China Security & Surveillance Technology Inc. (b) (c) infoGROUP Inc. (c) Lawson Software Inc. (c) MAXIMUS Inc. 51 NetScout Systems Inc. (c) OSI Systems Inc. (c) 52 Progress Software Corp. (c) SRA International Inc. - Class A (c) SYNNEX Corp. (c) Syntel Inc. Tessera Technologies Inc. (c) United Online Inc. ViaSat Inc. (b) (c) Wright Express Corp. (c) Zebra Technologies Corp. (c) MATERIALS - 1.3% Koppers Holdings Inc. 60 Stepan Co. 29 TELECOMMUNICATION SERVICES - 0.6% Consolidated Communications Holdings Inc. 87 UTILITIES - 4.4% Avista Corp. Black Hills Corp. IDACORP Inc. Total Common Stocks (cost $269,553) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 96 Total Non-U.S. Government Agency Asset-Backed Securities (cost $2,260) 96 SHORT TERM INVESTMENTS - 13.4% Mutual Funds - 0.0% JNL Money Market Fund, 0.06% (a) (f) 85 85 Securities Lending Collateral - 13.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $33,864) Total Investments - 113.5% (cost $305,677) Other Assets and Liabilities, Net -(13.5%) Total Net Assets - 100% $ JNL/Mellon Capital Management JNL 5 Fund * (h) COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 18.4% Ford Motor Co. (b) (c) $ Home Depot Inc. McDonald’s Corp. Polaris Industries Inc. Sears Holdings Corp. (b) (c) Thomson Reuters Corp. (b) VF Corp. Other Securities CONSUMER STAPLES - 14.6% Campbell Soup Co. Clorox Co. Coca-Cola Enterprises Inc. ConAgra Foods Inc. Hershey Co. Kimberly-Clark Corp. Kraft Foods Inc. - Class A Sara Lee Corp. Sysco Corp. Other Securities ENERGY - 8.2% Chevron Corp. CNOOC Ltd. (b) ConocoPhillips Enbridge Inc. PetroChina Co. Ltd. (b) Valero Energy Corp. Other Securities FINANCIALS - 8.8% American Express Co. Bank of China Ltd. (b) China Construction Bank Corp. Man Group Plc RSA Insurance Group Plc Other Securities HEALTH CARE - 9.4% CIGNA Corp. Merck & Co. Inc. Pfizer Inc. Other Securities INDUSTRIALS - 9.8% BAE Systems Plc Boeing Co. GATX Corp. Lockheed Martin Corp. Watsco Inc. (b) Other Securities INFORMATION TECHNOLOGY - 7.6% Diebold Inc. Micron Technology Inc. (c) Western Digital Corp. (c) Other Securities MATERIALS - 9.3% Dow Chemical Co. EI Du Pont de Nemours & Co. International Paper Co. PPG Industries Inc. Sonoco Products Co. Other Securities TELECOMMUNICATION SERVICES - 12.2% AT&T Inc. BT Group Plc Rogers Communications Inc. Sprint Nextel Corp. (c) Verizon Communications Inc. Vodafone Group Plc Other Securities UTILITIES - 1.5% Hongkong Electric Holdings Ltd. Total Common Stocks (cost $3,300,186) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities Total Non-U.S. Government Agency Asset-Backed Securities (cost $13,809) SHORT TERM INVESTMENTS - 6.6% Securities Lending Collateral - 6.6% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $199,477) Total Investments - 106.4% (cost $3,513,472) Other Assets and Liabilities, Net -(6.4%) Total Net Assets - 100% $ JNL/Mellon Capital Management VIP Fund * (h) COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 19.8% Coach Inc. 52 $ DirecTV - Class A (c) Expedia Inc. Leggett & Platt Inc. 89 Priceline.com Inc. (c) 13 Scripps Networks Interactive Inc. 46 Staples Inc. 93 Starbucks Corp. TJX Cos. Inc. 52 Urban Outfitters Inc. (c) 70 Other Securities CONSUMER STAPLES - 6.5% Colgate-Palmolive Co. 23 Costco Wholesale Corp. 57 Kraft Foods Inc. - Class A 68 Philip Morris International Inc. 40 Other Securities ENERGY - 6.8% FMC Technologies Inc. (c) 33 Newfield Exploration Co. (c) 39 Royal Dutch Shell Plc - Class B 77 Other Securities FINANCIALS - 12.0% AFLAC Inc. 99 Allstate Corp. 61 BB&T Corp. 72 Cincinnati Financial Corp. 70 Muenchener Rueckversicherungs AG 15 New York Community Bancorp Inc. Zurich Financial Services AG 10 Other Securities HEALTH CARE - 8.0% Express Scripts Inc. (c) 71 Merck & Co. Inc. 50 Waters Corp. (c) 31 Other Securities INDUSTRIALS - 4.9% United Technologies Corp. 28 Other Securities INFORMATION TECHNOLOGY - 17.8% Adobe Systems Inc. (c) 67 Apple Inc. (c) 22 Cognizant Technology Solutions Corp. (c) 85 eBay Inc. (c) International Business Machines Corp. 14 Marvell Technology Group Ltd. (c) Micron Technology Inc. (c) Microsoft Corp. Teradata Corp. (c) 60 Western Digital Corp. (c) 65 Other Securities MATERIALS - 2.8% Valspar Corp. 67 Other Securities TELECOMMUNICATION SERVICES - 6.5% Deutsche Telekom AG Swisscom AG 6 Vodafone Group Plc Other Securities UTILITIES - 14.3% DTE Energy Co. 42 Fortum Oyj 85 Nicor Inc. 43 Northeast Utilities 71 Pinnacle West Capital Corp. 50 Public Service Enterprise Group Inc. Questar Corp. 46 Sempra Energy 67 Other Securities Total Common Stocks (cost $275,663) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 40 Total Non-U.S. Government Agency Asset-Backed Securities (cost $934) 40 SHORT TERM INVESTMENTS - 4.3% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $10,659) Total Investments - 103.7% (cost $287,256) Other Assets and Liabilities, Net -(3.7%) Total Net Assets - 100% $ JNL/Mellon Capital Management JNL Optimized 5 Fund * (h) COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 22.7% DirecTV - Class A (c) $ Expedia Inc. Home Depot Inc. Priceline.com Inc. (c) 31 Staples Inc. Starbucks Corp. Urban Outfitters Inc. (c) Vivendi SA Other Securities CONSUMER STAPLES - 7.7% Costco Wholesale Corp. Kraft Foods Inc. - Class A Other Securities ENERGY - 9.6% CNOOC Ltd. ENI SpA Newfield Exploration Co. (c) 93 PetroChina Co. Ltd. Royal Dutch Shell Plc - Class B StatoilHydro ASA Total SA 83 Other Securities FINANCIALS - 8.9% AFLAC Inc. Bank of China Ltd. (b) China Construction Bank Corp. Muenchener Rueckversicherungs AG 34 RSA Insurance Group Plc Zurich Financial Services AG 24 Other Securities HEALTH CARE - 5.2% Express Scripts Inc. (c) Other Securities INDUSTRIALS - 3.6% Other Securities INFORMATION TECHNOLOGY - 19.8% Adobe Systems Inc. (c) Apple Inc. (c) 53 Cognizant Technology Solutions Corp. (c) eBay Inc. (c) F5 Networks Inc. (c) 55 Marvell Technology Group Ltd. (c) Micron Technology Inc. (c) Microsoft Corp. Western Digital Corp. (c) Other Securities MATERIALS - 3.1% Lubrizol Corp. 48 Other Securities TELECOMMUNICATION SERVICES - 12.1% AT&T Inc. BT Group Plc Deutsche Telekom AG France Telecom SA (b) Koninklijke KPN NV NII Holdings Inc. - Class B (c) Swisscom AG 14 Telefonica SA Verizon Communications Inc. Vodafone Group Plc Other Securities UTILITIES - 6.7% Enel SpA Fortum Oyj Gas Natural SDG SA (b) Hongkong Electric Holdings Ltd. National Grid Plc RWE AG 54 Other Securities Total Common Stocks (cost $455,242) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 25 Total Non-U.S. Government Agency Asset-Backed Securities (cost $591) 25 SHORT TERM INVESTMENTS - 3.1% Mutual Funds - 0.2% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 2.9% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $12,309) Total Investments - 102.5% (cost $468,142) Other Assets and Liabilities, Net -(2.5%) Total Net Assets - 100% $ JNL/Mellon Capital Management S&P® SMid 60 Fund COMMON STOCKS - 100.4% CONSUMER DISCRETIONARY - 8.8% Group 1 Automotive Inc. (c) $ Mohawk Industries Inc. (c) Regis Corp. Spartan Motors Inc. Stage Stores Inc. Standard-Pacific Corp. (c) CONSUMER STAPLES - 4.6% Nash Finch Co. 78 Smithfield Foods Inc. (c) Spartan Stores Inc. ENERGY - 16.1% Basic Energy Services Inc. (c) Overseas Shipholding Group Inc. Patterson-UTI Energy Inc. Petroleum Development Corp. (c) Pioneer Drilling Co. (c) Plains Exploration & Production Co. (c) Southern Union Co. Tidewater Inc. Unit Corp. (c) FINANCIALS - 32.6% AmeriCredit Corp. (b) (c) Amerisafe Inc. (c) Apollo Investment Corp. Astoria Financial Corp. Cedar Shopping Centers Inc. Colonial Properties Trust Delphi Financial Group Inc. Duke Realty Corp. First Midwest Bancorp Inc. HCC Insurance Holdings Inc. Hospitality Properties Trust Kite Realty Group Trust Lexington Realty Trust (b) National Penn Bancshares Inc. Parkway Properties Inc. (b) Pennsylvania Real Estate Investment Trust (b) Reinsurance Group of America Inc. Selective Insurance Group Whitney Holding Corp. Wintrust Financial Corp. (b) 95 HEALTH CARE - 4.0% Kindred Healthcare Inc. (c) LifePoint Hospitals Inc. (c) INDUSTRIALS - 13.0% Alexander & Baldwin Inc. Ceradyne Inc. (c) Encore Wire Corp. GATX Corp. Gibraltar Industries Inc. (c) Mueller Industries Inc. School Specialty Inc. (c) SkyWest Inc. (b) Trinity Industries Inc. (b) INFORMATION TECHNOLOGY - 8.0% Arrow Electronics Inc. (c) Ingram Micro Inc. - Class A (c) Tech Data Corp. (c) Vishay Intertechnology Inc. (c) MATERIALS - 2.0% Reliance Steel & Aluminum Co. UTILITIES - 9.1% Atmos Energy Corp. El Paso Electric Co. (c) Great Plains Energy Inc. NV Energy Inc. Southwest Gas Corp. Total Common Stocks (cost $267,326) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 12 Total Non-U.S. Government Agency Asset-Backed Securities (cost $285) 12 SHORT TERM INVESTMENTS - 4.6% Mutual Funds - 0.8% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $11,027) Total Investments - 105.0% (cost $278,638) Other Assets and Liabilities, Net -(5.0%) Total Net Assets - 100% $ JNL/Mellon Capital Management NYSE® International 25 Fund COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 4.3% Sony Corp. - ADR $ ENERGY - 15.2% EnCana Corp. ENI SpA - ADR 75 Repsol YPF SA - ADR (b) Royal Dutch Shell Plc - ADR 63 FINANCIALS - 52.2% AXA SA - ADR (b) Bank of Montreal 70 Barclays Plc - ADR Credit Suisse Group AG - ADR 77 Deutsche Bank AG (b) 53 HSBC Holdings Plc - ADR (b) 66 ING Groep NV - ADR (b) (c) Lloyds Banking Group Plc - ADR (b) Manulife Financial Corp. Mitsubishi UFJ Financial Group Inc. - ADR (b) Mizuho Financial Group Inc. - ADR (b) Toronto-Dominion Bank 60 UBS AG (c) MATERIALS - 2.7% ArcelorMittal - NYS 83 TELECOMMUNICATION SERVICES - 21.7% China Unicom Ltd. - ADR (b) Deutsche Telekom AG - ADR (b) Nippon Telegraph & Telephone Corp. - ADR (b) NTT DoCoMo Inc. - ADR (b) Telecom Italia SpA - ADR UTILITIES - 3.3% Veolia Environnement - ADR Total Common Stocks (cost $92,152) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 17 Total Non-U.S. Government Agency Asset-Backed Securities (cost $398) 17 SHORT TERM INVESTMENTS - 24.1% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 23.6% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $19,411) Total Investments - 123.5% (cost $111,961) Other Assets and Liabilities, Net -(23.5%) Total Net Assets - 100% $ JNL/Mellon Capital Management Communications Sector Fund COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 3.3% Virgin Media Inc. (b) 78 $ FINANCIALS - 2.5% Leucadia National Corp. (c) 51 TELECOMMUNICATION SERVICES - 94.0% AboveNet Inc.(c) 10 American Tower Corp. (c) 45 AT&T Inc. CenturyTel Inc. 58 Cincinnati Bell Inc. (c) 85 Crown Castle International Corp. (c) 42 Frontier Communications Corp. (b) 82 Leap Wireless International Inc. (c) 26 Level 3 Communications Inc. (c) MetroPCS Communications Inc. (c) 66 NII Holdings Inc. - Class B (c) 53 Qwest Communications International Inc. SBA Communications Corp. (c) 19 Sprint Nextel Corp. (c) Telephone & Data Systems Inc. 23 Telephone & Data Systems Inc. - Special Shares 20 tw telecom inc. (c) 39 US Cellular Corp. (c) 6 Verizon Communications Inc. Windstream Corp. Total Common Stocks (cost $42,033) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 5 Total Non-U.S. Government Agency Asset-Backed Securities (cost $124) 5 SHORT TERM INVESTMENTS - 4.3% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $1,707) Total Investments - 104.1% (cost $43,864) Other Assets and Liabilities, Net -(4.1%) Total Net Assets - 100% $ JNL/Mellon Capital ManagementConsumer Brands Sector Fund * (h) COMMON STOCKS - 101.2% CONSUMER DISCRETIONARY - 72.6% Amazon.com Inc. (c) 14 Apollo Group Inc. - Class A (c) 5 Bed Bath & Beyond Inc. (c) 10 Best Buy Co. Inc. 14 Cablevision Systems Corp. - Class A 10 Carnival Corp. 16 CBS Corp. - Class B 25 Comcast Corp. - Class A 81 Comcast Corp. - Special Class A 29 DirecTV - Class A (c) 35 Discovery Communications Inc. - Class A (c) 5 Discovery Communications Inc. - Class C (c) 6 Gap Inc. 15 Home Depot Inc. 67 Kohl’s Corp. (c) 11 Las Vegas Sands Corp. (b) (c) 17 Liberty Global Inc. - Class A (c) 5 Liberty Global Inc. (c) 5 Liberty Media - Starz(c) 2 Liberty Media Corp. - Capital (c) 3 Liberty Media Corp. - Interactive (c) 22 Limited Brands Inc. 11 Lowe’s Cos. Inc. 57 Macy’s Inc. 16 Marriott International Inc. - Class A 12 McDonald’s Corp. 43 McGraw-Hill Cos. Inc. 12 News Corp. - Class A 71 News Corp. - Class B 17 Omnicom Group Inc. 12 O’Reilly Automotive Inc. (c) 5 Priceline.com Inc. (c) 2 Ross Stores Inc. 5 Staples Inc. 29 Starbucks Corp. 29 Starwood Hotels & Resorts Worldwide Inc. 7 Target Corp. 26 Time Warner Cable Inc. 14 Time Warner Inc. 45 TJX Cos. Inc. 16 Viacom Inc. - Class B 22 Walt Disney Co. (b) 71 Wynn Resorts Ltd. 3 Yum! Brands Inc. 18 Other Securities CONSUMER STAPLES - 19.0% Costco Wholesale Corp. 17 CVS Caremark Corp. 54 Kroger Co. 24 Safeway Inc. 15 Sysco Corp. 23 Walgreen Co. 39 Wal-Mart Stores Inc. 84 Other Securities HEALTH CARE - 3.5% AmerisourceBergen Corp. 11 Cardinal Health Inc. 14 McKesson Corp. 11 Other Securities INDUSTRIALS - 3.4% Delta Air Lines Inc. (c) 31 Southwest Airlines Co. 29 Other Securities INFORMATION TECHNOLOGY - 2.7% eBay Inc. (c) 44 Other Securities Total Common Stocks (cost $50,855) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 1 Total Non-U.S. Government Agency Asset-Backed Securities (cost $30) 1 SHORT TERM INVESTMENTS - 4.4% Securities Lending Collateral - 4.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $2,231) Total Investments - 105.6% (cost $53,116) Other Assets and Liabilities, Net -(5.6%) Total Net Assets - 100% $ JNL/Mellon Capital Management Financial Sector Fund * (h) COMMON STOCKS - 100.3% FINANCIALS - 96.2% ACE Ltd. 30 $ AFLAC Inc. 42 Allstate Corp. 49 American Express Co. 96 Ameriprise Financial Inc. 23 Annaly Capital Management Inc. 50 AON Corp. 22 AvalonBay Communities Inc. 7 Bank of America Corp. Bank of New York Mellon Corp. (a) BB&T Corp. 62 Berkshire Hathaway Inc. - Class B (c) 71 Boston Properties Inc. 13 Capital One Financial Corp. 41 Charles Schwab Corp. 88 Chubb Corp. 31 Citigroup Inc. (c) CME Group Inc. 6 Discover Financial Services 49 Equity Residential 25 Fifth Third Bancorp 72 Franklin Resources Inc. 14 Goldman Sachs Group Inc. 39 Hartford Financial Services Group Inc. 41 HCP Inc. 27 Host Hotels & Resorts Inc. 57 IntercontinentalExchange Inc. (c) 7 JPMorgan Chase & Co. Lincoln National Corp. 27 Loews Corp. 32 M&T Bank Corp. (b) 8 Marsh & McLennan Cos. Inc. 48 MetLife Inc. 53 Morgan Stanley Northern Trust Corp. 22 PNC Financial Services Group Inc. 47 Progressive Corp. 58 Prudential Financial Inc. 42 Public Storage 13 Regions Financial Corp. Simon Property Group Inc. 26 State Street Corp. 45 SunTrust Banks Inc. 46 T. Rowe Price Group Inc. 24 Travelers Cos. Inc. 47 U.S. Bancorp Vornado Realty Trust 16 Wells Fargo & Co. Other Securities INDUSTRIALS - 0.2% Other Securities INFORMATION TECHNOLOGY - 3.9% MasterCard Inc. 9 Visa Inc. - Class A 45 Western Union Co. 63 Total Common Stocks (cost $146,603) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 11 Total Non-U.S. Government Agency Asset-Backed Securities (cost $261) 11 SHORT TERM INVESTMENTS - 4.7% Mutual Funds - 0.9% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $7,177) Total Investments - 105.0% (cost $154,041) Other Assets and Liabilities, Net -(5.0%) Total Net Assets - 100% $ JNL/Mellon Capital Management Healthcare Sector Fund * (h) COMMON STOCKS - 100.5% HEALTH CARE - 100.5% Abbott Laboratories $ Aetna Inc. 50 Alcon Inc. - ADR 9 Alexion Pharmaceuticals Inc. (c) 11 Allergan Inc. 36 Amgen Inc. (c) Baxter International Inc. 71 Becton Dickinson & Co. 26 Biogen Idec Inc. (c) 30 Boston Scientific Corp. (c) Bristol-Myers Squibb Co. Celgene Corp. (c) 54 CIGNA Corp. 32 Covidien Plc 59 CR Bard Inc. 11 DaVita Inc. (c) 12 Dendreon Corp. (c) 16 Edwards Lifesciences Corp. (c) 13 Eli Lilly & Co. Express Scripts Inc. (c) 60 Forest Laboratories Inc. (c) 36 Genzyme Corp. (c) 31 Gilead Sciences Inc. (c) Henry Schein Inc. (c) 11 Hospira Inc. (c) 19 Humana Inc. (c) 20 Illumina Inc. (b) (c) 14 Intuitive Surgical Inc. (c) 5 Johnson & Johnson Laboratory Corp. of America Holdings (c) 12 Life Technologies Corp. (c) 21 Medco Health Solutions Inc. (c) 54 Medtronic Inc. Merck & Co. Inc. Millipore Corp. (c) 7 Mylan Inc. (b) (c) 37 Perrigo Co. 10 Pfizer Inc. Quest Diagnostics Inc. 18 ResMed Inc. (c) 9 St. Jude Medical Inc. (c) 38 Stryker Corp. 36 Thermo Fisher Scientific Inc. (c) 48 UnitedHealth Group Inc. Varian Medical Systems Inc. (c) 15 Vertex Pharmaceuticals Inc. (b) (c) 24 Waters Corp. (c) 11 Watson Pharmaceuticals Inc. (c) 13 WellPoint Inc. (c) 50 Zimmer Holdings Inc. (c) 24 Other Securities Total Common Stocks (cost $167,278) RIGHTS - 0.0% Other Securities - Total Rights (cost $2) - NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 3 Total Non-U.S. Government Agency Asset-Backed Securities (cost $78) 3 SHORT TERM INVESTMENTS - 2.5% Mutual Funds - 0.4% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 2.1% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $3,707) Total Investments - 103.0% (cost $171,065) Other Assets and Liabilities, Net -(3.0%) Total Net Assets - 100% $ JNL/Mellon Capital Management Oil & Gas Sector Fund COMMON STOCKS - 100.3% ENERGY - 99.1% Anadarko Petroleum Corp. $ Apache Corp. Arena Resources Inc. (c) 13 Atlas Energy Inc. (c) 29 Atwood Oceanics Inc. (c) 17 Baker Hughes Inc. Berry Petroleum Co. - Class A (b) 20 Bill Barrett Corp. (c) 14 Brigham Exploration Co. (c) 39 Bristow Group Inc. (c) 10 Cabot Oil & Gas Corp. - Class A 40 Cameron International Corp. (c) 99 Carrizo Oil & Gas Inc. (b) (c) 6 98 Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. 34 Complete Production Services Inc. (c) 27 Comstock Resources Inc. (c) 20 Concho Resources Inc. (c) 31 ConocoPhillips Continental Resources Inc. (c) 13 Core Laboratories NV (b) 9 Denbury Resources Inc. (c) Devon Energy Corp. Diamond Offshore Drilling Inc. (b) 26 Dresser-Rand Group Inc. (c) 31 Dril-Quip Inc. (c) 13 El Paso Corp. EOG Resources Inc. EXCO Resources Inc. 66 Exterran Holdings Inc. (b) (c) 27 Exxon Mobil Corp. FMC Technologies Inc. (c) 50 Forest Oil Corp. (c) 39 Frontier Oil Corp. 44 Global Industries Ltd. (c) 29 Halliburton Co. Helix Energy Solutions Group Inc. (c) 41 Helmerich & Payne Inc. (b) 38 Hess Corp. Holly Corp. (b) 18 Key Energy Services Inc. (c) 53 Marathon Oil Corp. Mariner Energy Inc. (c) 36 Murphy Oil Corp. 77 Nabors Industries Ltd. (c) National Oilwell Varco Inc. Newfield Exploration Co. (c) 54 Noble Corp. (c) Noble Energy Inc. 71 Occidental Petroleum Corp. Oceaneering International Inc. (c) 18 Oil States International Inc. (c) 17 Parker Drilling Co. (c) 38 Patterson-UTI Energy Inc. 55 Penn Virginia Corp. 19 PetroHawk Energy Corp. (c) Pioneer Natural Resources Co. 48 Plains Exploration & Production Co. (c) 53 Pride International Inc. (c) 61 QEP Resources Inc. (c) 68 Quicksilver Resources Inc. (c) 50 Range Resources Corp. 64 Rowan Cos. Inc. (c) 39 SandRidge Energy Inc. (b) (c) 77 Schlumberger Ltd. SEACOR Holdings Inc. (c) 8 SM Energy Co. 23 Smith International Inc. Southern Union Co. 38 Southwestern Energy Co. (c) Sunoco Inc. 46 Superior Energy Services Inc. (c) 25 Swift Energy Co. (c) 16 Tesoro Corp. (b) 60 Tetra Technologies Inc. (c) 33 Tidewater Inc. 18 Transocean Ltd. (c) Ultra Petroleum Corp. (c) 64 Unit Corp. (c) 16 Valero Energy Corp. Weatherford International Ltd. (c) Whiting Petroleum Corp. (c) 21 Williams Cos. Inc. INDUSTRIALS - 0.6% Chart Industries Inc. (c) 6 93 First Solar Inc. (b) (c) 19 SunPower Corp. - Class A (b) (c) 12 SunPower Corp. - Class B (c) 15 UTILITIES - 0.6% Energen Corp. 28 OGE Energy Corp. 37 Total Common Stocks (cost $542,463) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 10 Total Non-U.S. Government Agency Asset-Backed Securities (cost $235) 10 SHORT TERM INVESTMENTS - 1.8% Mutual Funds - 0.4% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 1.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $8,030) Total Investments - 102.1% (cost $550,728) Other Assets and Liabilities, Net -(2.1%) Total Net Assets - 100% $ JNL/Mellon Capital Management Technology Sector Fund * (h) COMMON STOCKS - 100.5% HEALTH CARE - 0.5% Cerner Corp. (c) 9 $ Other Securities INDUSTRIALS - 0.3% Other Securities INFORMATION TECHNOLOGY - 99.6% Adobe Systems Inc. (c) 70 Akamai Technologies Inc. (c) 23 Altera Corp. 40 Analog Devices Inc. 40 Apple Inc. (c) Applied Materials Inc. Autodesk Inc. (c) 30 BMC Software Inc. (c) 24 Broadcom Corp. - Class A 59 CA Inc. 55 Cisco Systems Inc. (c) Citrix Systems Inc. (c) 24 Cognizant Technology Solutions Corp. (c) 40 Computer Sciences Corp. 20 Corning Inc. Cree Inc. (c) 13 Dell Inc. (c) EMC Corp. (c) F5 Networks Inc. (c) 11 Google Inc. - Class A (c) 30 Harris Corp. 18 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Intuit Inc. (c) 38 Juniper Networks Inc. (c) 71 Linear Technology Corp. 28 Marvell Technology Group Ltd. (c) 66 Maxim Integrated Products Inc. 41 Micron Technology Inc. (c) Microsoft Corp. Motorola Inc. (c) NetApp Inc. (c) 46 Nvidia Corp. (c) 75 Oracle Corp. QUALCOMM Inc. Red Hat Inc. (c) 25 SAIC Inc. (c) 51 Salesforce.com Inc. (c) 15 SanDisk Corp. (c) 30 Seagate Technology Inc. (c) 66 Sybase Inc. (c) 12 Symantec Corp. (c) Teradata Corp. (c) 23 Texas Instruments Inc. Western Digital Corp. (c) 30 Xerox Corp. Xilinx Inc. 36 Yahoo! Inc. (c) Other Securities TELECOMMUNICATION SERVICES - 0.1% Other Securities Total Common Stocks (cost $215,449) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Other Securities 2 Total Non-U.S. Government Agency Asset-Backed Securities (cost $54) 2 SHORT TERM INVESTMENTS - 2.0% Mutual Funds - 0.6% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 1.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $4,518) Total Investments - 102.5% (cost $220,021) Other Assets and Liabilities, Net -(2.5%) Total Net Assets - 100% $ See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (dollar amounts in thousands) June 30, 2010 (a) Investment in affiliate. (b) All or portion of the security was on loan. (c) Non-income producing security. (d) Issuer was in bankruptcy and/or was in default relating to principal and/or interest. (e) Security fair valued in good faith in accordance with the procedures established by the Funds' Board of Managers.Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 820 "Fair Value Measurements and Disclosures" based on the applicable valuation inputs. See FASB ASC Topic 820 Fair Value Measurements and Disclosures in these Notes to the Schedules of Investments. (f) Yield changes daily to reflect current market conditions.Rate was the quoted yield as of June 30, 2010. (g) Illiquid security.At June 30, 2010, the only illiquid security held by some Funds was Sigma Finance, Inc.For all the Funds which held Sigma Finance, Inc., the value of Sigma Finance, Inc. as a percentage of net assets was less than 0.04%. (h) For all items listed as "Other Securities" in this Summary Schedule of Investments, this represents issues not identified as top-fifty unaffiliated holdings in terms of value and issues or issuers not exceeding one percent of net assets individually or in aggregate, respectively, as of June 30, 2010.In certain instances,securities for which footnotes listed above may otherwise apply are included in the Other Securities caption. * A Summary Schedule of Investments is presented for this portfolio. For information on availability of a complete Schedule of Investments, refer to www.jackson.com, www.sec.gov, or call the Shareholder Service Center at1-800-873-5654. Abbreviations: ADR - American Depositary Receipt NYS - New York Registered Shares ABS - Asset Backed Security REIT - Real Estate Investment Trust Investments in Affiliates - During the period ended June 30, 2010, certain Funds invested in a money market fund which is managed by Jackson National Asset Management, LLC ("Adviser").The JNL Money Market Fund is offered as a cash management tool to the Funds and their affiliates and is not available for direct purchase by members of the public.Certain Funds participating in securities lending receive cash collateral which is invested by the custodian in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC, which are affiliates of the Funds’ Adviser.Furthermore, the JNL/Mellon Capital Management Financial Sector Fund invested in Bank of New York Mellon Corp., the parent company of the Fund’s sub-adviser. The following table details JNL/Mellon Capital Management Financial Sector Fund's long-term investments in affiliates held at June 30, 2010. Beginning Sales Dividend Realized Ending Affiliate Value Purchases Proceeds Income Loss Value Bank of New York Mellon Corp. The following table details cash management investments in affiliates held at June 30, 2010.Purchase and sales proceeds are not for shown for these investments.There was no realized gain or loss relating to transactions for these investments during the period ended June 30, 2010. JNL Money Market Fund Beginning Ending Dividend Fund Amortized Cost Amortized Cost Income JNL/Mellon Capital Management DowSM 10 Fund $ - $ - JNL/Mellon Capital Management S&P® 10 Fund - 86 - JNL/Mellon Capital Management Global 15 Fund - JNL/Mellon Capital Management Nasdaq® 25 Fund - JNL/Mellon Capital Management Value Line® 30 Fund 1 JNL/Mellon Capital Management DowSM Dividend Fund - JNL/Mellon Capital Management S&P® 24 Fund 1 JNL/Mellon Capital Management 25 Fund - - JNL/Mellon Capital Management Select Small-Cap Fund 85 - JNL/Mellon Capital Management JNL 5 Fund - - 1 JNL/Mellon Capital Management VIP Fund - JNL/Mellon Capital Management JNL Optimized 5 Fund - JNL/Mellon Capital Management S&P® SMid 60 Fund 1 JNL/Mellon Capital Management NYSE® International 25 Fund - - JNL/Mellon Capital Management Communications Sector Fund - JNL/Mellon Capital Management Consumer Brands Sector Fund - - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund - JNL/Mellon Capital Management Oil & Gas Sector Fund 1 JNL/Mellon Capital Management Technology Sector Fund - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) June 30, 2010 Summary of Investments by Sector (percentage of total investments): Consumer Consumer Health Information Discretionary Staples Energy Financials Care Industrials Technology JNL/Mellon Capital Management DowSM 10 Fund % % % - % % - % - % JNL/Mellon Capital Management S&P® 10 Fund - - - JNL/Mellon Capital Management Global 15 Fund - - JNL/Mellon Capital Management Nasdaq® 25 Fund - - JNL/Mellon Capital Management Value Line® 30 Fund - JNL/Mellon Capital Management Dow SM Dividend Fund - - - JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management 25 Fund - JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® Smid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund - JNL/Mellon Capital Management Communications Sector Fund - JNL/Mellon Capital Management Consumer Brands Sector Fund - - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund - JNL/Mellon Capital Management Oil & Gas Sector Fund - JNL/Mellon Capital Management Technology Sector Fund - Summary of Investments by Sector (percentage of total investments) (continued): Telecommunication Short-Term Total Materials Services Utilities Securities Investments JNL/Mellon Capital Management DowSM 10 Fund % % - % % % JNL/Mellon Capital Management S&P® 10 Fund - - JNL/Mellon Capital Management Global 15 Fund - - JNL/Mellon Capital Management Nasdaq® 25 Fund - - JNL/Mellon Capital Management Value Line® 30 Fund - JNL/Mellon Capital Management Dow SM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund - - JNL/Mellon Capital Management 25 Fund - JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® Smid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management Communications Sector Fund - - JNL/Mellon Capital Management Consumer Brands Sector Fund - - - JNL/Mellon Capital Management Financial Sector Fund - - - JNL/Mellon Capital Management Healthcare Sector Fund - - - JNL/Mellon Capital Management Oil & Gas Sector Fund - - JNL/Mellon Capital Management Technology Sector Fund - - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) June 30, 2010 Summary of Investments by Country (as a percentage of total long-term investments):* JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management JNL Optimized NYSE® International Global 15 Fund 25 Fund JNL 5 Fund VIP Fund 5 Fund 25 Fund Bermuda - % % - % - % - % - % Canada - - Cayman Islands - China - - Finland - France - - - Germany - - - Greece - Hong Kong - - Ireland - Israel - Italy - - - Japan - Luxembourg - - - Netherlands - - - Norway - Spain - - - Switzerland - - - United Kingdom - United States - Total Long-Term Investments % * The Funds presented in the table are those which had greater than 10% of long-term investments in non-U.S. securities at June 30, 2010. See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) (dollar amounts in thousands) June 30, 2010 FASB ASC Topic 820, “Fair Value Measurements and Disclosure”- This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of a Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national exchange or investments in mutual funds.Level 2 includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.There were no indirect observable inputs used to value Level 2 securities during the period.Level 2 includes valuations for securities lending collateral valued as a practical expedient at its daily reported net asset value ("NAV"), securities subject to corporate actions, or ADRs and GDRs for which quoted prices in active markets are not available.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including the Adviser's own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit ratings spreads, issuer news, trading characteristics; or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued or for which reliable quotes are otherwise not available.The Funds held no Level 3 securities at December 31, 2009 or June 30, 2010.There were no significant transfers between Level 1 and Level 2 during the period.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Please see Note 2 in the Notes to the Financial Statements for security valuation accounting policies. The following table summarizes each Fund's investments in securities as of June 30, 2010 by valuation level. Investments in Securities Level 1 Level 2 Level 3 Total JNL/Mellon Capital Management DowSM 10 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 25 - 25 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management S&P® 10 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 14 - 14 Short-Term Securities 86 - Fund Total $- JNL/Mellon Capital Management Global 15 Fund Common Stocks $- Non-U.S. Government Agency ABS - 56 - 56 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Nasdaq® 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 6 - 6 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Value Line® 30 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 31 - 31 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management DowSM Dividend Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 60 - 60 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management S&P® 24 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 1 - 1 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 74 - 74 Short-Term Securities - - Fund Total $- JNL/Mellon Capital Management Select Small-Cap Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 96 - 96 Short-Term Securities 85 - Fund Total $- See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) (dollar amounts in thousands) June 30, 2010 FASB ASC Topic 820, “Fair Value Measurements and Disclosure” (continued) Investments in Securities Level 1 Level 2 Level 3 Total JNL/Mellon Capital Management JNL 5 Fund Common Stocks $ 2,655,244 $- $ 3,038,881 Non-U.S. Government Agency ABS - - Short-Term Securities - - Fund Total $ 2,655,244 $- $ 3,238,945 JNL/Mellon Capital Management VIP Fund Common Stocks $- Non-U.S. Government Agency ABS - 40 - 40 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management JNL Optimized 5 Fund Common Stocks $- Non-U.S. Government Agency ABS - 25 - 25 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management S&P® SMid 60 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 12 - 12 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management NYSE® International 25 Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 17 - 17 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Communications Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 5 - 5 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Consumer Brands Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 1 - 1 Short-Term Securities - - Fund Total $- JNL/Mellon Capital Management Financial Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 11 - 11 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Healthcare Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 3 - 3 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Oil & Gas Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 10 - 10 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Technology Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 2 - 2 Short-Term Securities - Fund Total $- See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Assets and Liabilities (in thousands, except net asset value per share) June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management DowSM 10 S&P®10 Global 15 Nasdaq® 25 Value Line® 30 DowSM Dividend S&P® 24 Assets Fund Fund Fund Fund Fund Fund Fund Investments - unaffiliated, at value (a) (d) Investments - affiliated, at value (b) Total investments, at value (c) Foreign currency (e) - Receivables: Investment securities sold - - - 17 - - - Fund shares sold Dividends and interest 30 Foreign taxes recoverable - Other assets 1 22 2 - 2 1 10 Total assets Liabilities Cash overdraft - Payables: Advisory fees 77 64 38 58 52 Administrative fees 39 32 78 18 74 29 26 12b-1 fees (Class A) 52 43 78 25 38 35 Investment securities purchased - Fund shares redeemed Manager fees 17 17 26 3 23 8 2 Other expenses 22 - 11 12 16 - Return of collateral for securities loaned Total liabilities Net assets Net assets consist of: Paid-in capital Undistributed net investment income - - - Accumulated net realized gain (loss) - - - Net unrealized appreciation (depreciation) on investments and foreign currency Class A Net assets Shares outstanding (no par value), unlimited shares authorized Net asset value per share Class B Net assets n/a n/a n/a Shares outstanding (no par value), unlimited shares authorized n/a n/a n/a 13 22 19 15 Net asset value per share n/a n/a n/a (a) Investments - unaffiliated, at cost (b) Investments - affiliated, at cost (c) Total investments, at cost (d) Including value of securities on loan (e) Foreign currency, at cost - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Assets and Liabilities (in thousands, except net asset value per share) June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management 25 Select Small- JNL 5 VIP JNL Optimized 5 S&P® SMid NYSE® International Assets Fund Cap Fund Fund Fund Fund 60 Fund 25 Fund Investments - unaffiliated, at value (a) (d) Investments - affiliated, at value (b) Total investments, at value (c) Foreign currency (e) - Receivables: Investment securities sold - Fund shares sold 94 Dividends and interest Foreign taxes recoverable - - - 41 - 32 Other assets 2 1 57 5 2 14 - Total assets Liabilities Cash overdraft - Payables: Advisory fees 65 65 63 23 Administrative fees 56 33 33 52 32 14 12b-1 fees (Class A) 74 44 43 69 42 14 Investment securities purchased - Fund shares redeemed Manager fees 17 15 11 10 3 2 Other expenses 1 1 63 23 52 1 10 Return of collateral for securities loaned Total liabilities Net assets Net assets consist of: Paid-in capital Undistributed net investment income Accumulated net realized gain (loss) Net unrealized depreciation on investments and foreign currency Class A Net assets Shares outstanding (no par value), unlimited shares authorized Net asset value per share Class B Net assets Shares outstanding (no par value), unlimited shares authorized 29 12 22 20 Net asset value per share (a) Investments - unaffiliated, at cost (b) Investments - affiliated, at cost (c) Total investments, at cost (d) Including value of securities on loan (e) Foreign currency, at cost - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Assets and Liabilities (in thousands, except net asset value per share) June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Communications Consumer Brands Financial Healthcare Oil & Gas Technology Assets Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Investments - unaffiliated, at value (a) (d) Investments - affiliated, at value (b) Total investments, at value (c) Foreign currency (e) - Receivables: Investment securities sold - Fund shares sold Dividends and interest 32 30 34 Foreign taxes recoverable 1 - 1 6 - - Other assets - - 1 1 2 1 Total assets Liabilities Cash overdraft - Payables: Advisory fees 11 15 40 39 58 Administrative fees 5 7 20 19 59 29 12b-1 fees (Class A) 6 9 26 25 78 39 Investment securities purchased - Fund shares redeemed 73 Manager fees 1 1 3 4 14 4 Other expenses 3 4 11 12 35 18 Return of collateral for securities loaned Total liabilities Net assets Net assets consist of: Paid-in capital Undistributed net investment income Accumulated net realized loss Net unrealized appreciation (depreciation) on investments and foreign currency Class A Net assets Shares outstanding (no par value), unlimited shares authorized Net asset value per share Class B Net assets Shares outstanding (no par value), unlimited shares authorized 45 15 38 24 38 62 Net asset value per share (a) Investments - unaffiliated, at cost (b) Investments - affiliated, at cost (c) Total investments, at cost (d) Including value of securities on loan (e) Foreign currency, at cost - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Operations (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management DowSM 10 S&P® 10 Global 15 Nasdaq® 25 Value Line® 30 DowSM Dividend S&P® 24 Fund Fund Fund Fund Fund Fund Fund Investment income Dividends (a) Foreign taxes withheld - Securities lending 9 3 5 91 38 19 3 Total investment income Expenses Advisory fees Administrative fees 12b-1 fees (Class A) Legal fees 1 1 2 - 2 1 1 Licensing fees 38 19 19 28 27 8 Manager fees 5 4 8 2 9 4 2 Other expenses 5 5 9 1 7 2 1 Total expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on: Unaffiliated investments Affiliated investments - Foreign currency related items - Net change in unrealized appreciation or depreciation on: Investments Foreign currency related items - - 59 - Net realized and unrealized gain (loss) Net increase in net assets from operations (a) Dividends from affiliated investments $9 $3 $5 $4 See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Operations (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management 25 Select Small- JNL 5 VIP JNL Optimized 5 S&P® SMid NYSE® International Fund Cap Fund Fund Fund Fund 60 Fund 25 Fund Investment income Dividends (a) Foreign taxes withheld - - Securities lending 80 89 Total investment income Expenses Advisory fees Administrative fees 91 12b-1 fees (Class A) 91 Legal fees 2 1 12 1 2 1 - Licensing fees - - 54 12 18 Manager fees 6 5 50 5 6 3 1 Other expenses 5 3 40 3 6 1 2 Total expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on: Unaffiliated investments Affiliated investments - Foreign currency related items 8 - 47 31 - Net change in unrealized appreciation or depreciation on: Investments Foreign currency related items - 3 2 - - Net realized and unrealized gain (loss) Net increase in net assets from operations (a) Dividends from affiliated investments See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Operations (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Communications Consumer Brands Financial Healthcare Oil & Gas Technology Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Investment income Dividends (a) Foreign taxes withheld - Securities lending 4 8 36 13 43 13 Total investment income Expenses Advisory fees 66 76 Administrative fees 29 34 12b-1 fees (Class A) 38 45 Legal fees - - 1 1 2 1 Licensing fees 4 5 18 19 56 28 Manager fees 1 1 2 2 7 3 Other expenses 1 - 2 1 5 4 Total expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on: Unaffiliated investments Affiliated investments - Foreign currency related items - Net change in unrealized appreciation or depreciation on: Investments Foreign currency related items - Net realized and unrealized gain (loss) Net increase in net assets from operations (a) Dividends from affiliated investments $4 $8 See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management DowSM 10 S&P® 10 Global 15 Nasdaq® 25 Value Line® 30 DowSM Dividend S&P® 24 Operations Fund Fund Fund Fund Fund Fund Fund Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Share transactions¹ Proceeds from the sale of shares Class A Class B - - - 15 32 34 8 Cost of shares redeemed Class A Class B - - - Net increase (decrease) in net assets from share transactions Net increase (decrease) in net assets Net assets beginning of period Net assets end of period Undistributed net investment income $- $- $- ¹Share transactions Shares sold Class A Class B - - - 2 6 6 1 Shares redeemed Class A Class B - Net increase (decrease) Class A Class B - - - 1 2 1 Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management 25 Select Small- JNL 5 VIP JNL Optimized 5 S&P® SMid NYSE® International Operations Fund Cap Fund Fund Fund Fund 60 Fund 25 Fund Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Share transactions¹ Proceeds from the sale of shares Class A Class B 29 30 Cost of shares redeemed Class A Class B Net increase (decrease) in net assets from share transactions Net increase (decrease) in net assets Net assets beginning of period Net assets end of period Undistributed net investment income ¹Share transactions Shares sold Class A Class B 12 3 18 29 30 4 Shares redeemed Class A Class B Net increase (decrease) Class A 67 Class B 5 2 - 2 1 Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Period Ended June 30, 2010 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Communications Consumer Brands Financial Healthcare Oil & Gas Technology Operations Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Net investment income (loss) Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Share transactions¹ Proceeds from the sale of shares Class A Class B 33 18 66 56 Cost of shares redeemed Class A Class B Net increase (decrease) in net assets from share transactions Net increase (decrease) in net assets Net assets beginning of period Net assets end of period Undistributed net investment income ¹Share transactions Shares sold Class A Class B 12 2 18 6 11 9 Shares redeemed Class A Class B - Net increase (decrease) Class A Class B 5 2 1 2 - Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Year Ended December 31, 2009 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management DowSM 10 S&P® 10 Global 15 Nasdaq® 25 Value Line® 30 DowSM Dividend S&P® 24 Operations Fund Fund Fund Fund Fund Fund Fund Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions From net investment income Class A - Class B - From net realized gains on investment transactions Class A - Class B - Total distributions - Share transactions¹ Proceeds from the sale of shares Class A Class B - - - 76 67 22 Reinvestment of distributions Class A - Class B - 1 11 - Cost of shares redeemed Class A Class B - - - Net increase (decrease) in net assets from share transactions Net increase in net assets Net assets beginning of year Net assets end of year Undistributed net investment income $- $- $- ¹Share transactions Shares sold Class A Class B - - - 12 69 15 3 Reinvestment of distributions Class A - 71 28 Class B - 2 - Shares redeemed Class A Class B - - - Net increase (decrease) Class A Class B - 4 11 2 Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Year Ended December 31, 2009 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Management 25 Select Small- JNL 5 VIP JNL Optimized 5 S&P® SMid NYSE® International Operations Fund Cap Fund Fund Fund Fund 60 Fund 25 Fund Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions From net investment income Class A Class B From net realized gains on investment transactions Class A - Class B - Total distributions Share transactions¹ Proceeds from the sale of shares Class A Class B 53 60 63 Reinvestment of distributions Class A Class B 10 1 14 23 1 6 Cost of shares redeemed Class A Class B Net increase (decrease) in net assets from share transactions Net increase in net assets Net assets beginning of year Net assets end of year Undistributed net investment income ¹Share transactions Shares sold Class A Class B 6 7 50 43 59 10 Reinvestment of distributions Class A Class B 1 - 40 2 3 - 1 Shares redeemed Class A Class B Net increase (decrease) Class A Class B 3 3 35 10 9 Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Statements of Changes in Net Assets (in thousands) For the Year Ended December 31, 2009 JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Capital Capital Capital Management Management Management Management Management Management Communications Consumer Brands Financial Healthcare Oil & Gas Technology Operations Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Sector Fund Net investment income Net realized gain (loss) Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions From net investment income Class A Class B - From net realized gains on investment transactions Class A - Class B - Total distributions Share transactions¹ Proceeds from the sale of shares Class A Class B 61 5 83 Reinvestment of distributions Class A Class B 4 1 3 11 68 - Cost of shares redeemed Class A Class B Net increase (decrease) in net assets from share transactions Net increase in net assets Net assets beginning of year Net assets end of year Undistributed net investment income ¹Share transactions Shares sold Class A Class B 24 1 38 8 17 57 Reinvestment of distributions Class A 22 26 Class B 2 - 1 1 3 - Shares redeemed Class A Class B Net increase (decrease) Class A Class B 9 11 1 4 36 Purchases and sales of investment securities (excluding short-term securities): Purchases of securities Proceeds from sales of securities See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Financial Highlights Increase (Decrease) from Distributions from Ratio of Net Net Asset Investment Operations (d) Net Realized Supplemental Data Ratio of Investment Value, Net Net Realized Total from Distributions from Gains on Net Asset Net Assets, Expenses to Income (Loss) Period Beginning Investment & Unrealized Investment Net Investment Investment Value, End Total End of Period Portfolio Average Net to Average Ended of Period Income (Loss) Gains (Losses) Operations Income Transactions of Period Return (b) (in thousands) Turnover Assets (c) Net Assets (c) JNL/Mellon Capital Management DowSM 10 Fund Class A 6/30/2010 $- $- $- $8.03 0.00 % 56 % 0.67 % 3.26 % 12/31/2009 - - 45 12/31/2008 - - 24 12/31/2007 - - 11 12/31/2006 - - 8 12/31/2005 - - 23 JNL/Mellon Capital Management S&P® 10 Fund Class A 6/30/2010 - - 12/31/2009 - - 98 12/31/2008 - - 12/31/2007 - - 12/31/2006 - - 68 12/31/2005 - - 67 JNL/Mellon Capital Management Global 15 Fund Class A 6/30/2010 - - 62 12/31/2009 - - 64 12/31/2008 - - 66 12/31/2007 - - 34 12/31/2006 - - 36 12/31/2005 - - 41 JNL/Mellon Capital Management Nasdaq® 25Fund Class A 6/30/2010 - - 73 12/31/2009 - - 19 12/31/2008 (e) 87 12/31/2007 - - 12/31/2006 - - 91 12/31/2005 - - - 38 Class B 6/30/2010 - - 91 73 12/31/2009 - - 94 19 12/31/2008 68 87 12/03(a)-12/31/2007 - - - JNL/Mellon Capital Management Value Line® 30 Fund Class A 6/30/2010 - - 12/31/2009 - 24 12/31/2008 88 12/31/2007 - - 12/31/2006 - - 55 12/31/2005 - - - 18 Class B 6/30/2010 (e) - - 12/31/2009 - 24 12/31/2008 79 88 12/03(a)-12/31/2007 - - See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Financial Highlights Increase (Decrease) from Distributions from Ratio of Net Net Asset Investment Operations (d) Net Realized Supplemental Data Ratio of Investment Value, Net Net Realized Total from Distributions from Gains on Net Asset Net Assets, Expenses to Income (Loss) Period Beginning Investment & Unrealized Investment Net Investment Investment Value, End Total End of Period Portfolio Average Net to Average Ended of Period Income (Loss) Gains (Losses) Operations Income Transactions of Period Return (b) (in thousands) Turnover Assets (c) Net Assets (c) JNL/Mellon Capital Management DowSM Dividend Fund Class A 6/30/2010 $- $- $5.91 (3.11)% 85 % 0.68 % 3.60 % 12/31/2009 - 18 12/31/2008 87 12/31/2007 - - 01/17(a) -12/31/2006 - - 5 Class B 6/30/2010 - - 99 85 12/31/2009 - 18 12/31/2008 86 87 12/03(a)-12/31/2007 - - 95 JNL/Mellon Capital Management S&P® 24 Fund Class A 6/30/2010 - - 81 12/31/2009 - 27 12/31/2008 - 12/31/2007 - - 05/01(a) - 12/31/2006 - - 2 Class B 6/30/2010 - - 81 12/31/2009 - 27 12/31/2008 - 80 12/03(a)-12/31/2007 - - - 99 JNL/Mellon Capital Management 25 Fund Class A 6/30/2010 - - 12/31/2009 - 67 12/31/2008 80 12/31/2007 66 12/31/2006 - - 53 12/31/2005 - - 68 Class B 6/30/2010 - - 12/31/2009 - 67 12/31/2008 80 12/31/2007 66 05/01(a) - 12/31/2006 - - 53 JNL/Mellon Capital Management Select Small-Cap Fund Class A 6/30/2010 - - 12/31/2009 - 91 12/31/2008 12/31/2007 - 12/31/2006 - - 91 12/31/2005 - - 72 Class B 6/30/2010 - - 12/31/2009 - 91 12/31/2008 72 12/31/2007 - 05/01(a) - 12/31/2006 - - 91 See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Financial Highlights Increase (Decrease) from Distributions from Ratio of Net Net Asset Investment Operations (d) Net Realized Supplemental Data Ratio of Investment Value, Net Net Realized Total from Distributions from Gains on Net Asset Net Assets, Expenses to Income (Loss) Period Beginning Investment & Unrealized Investment Net Investment Investment Value, End Total End of Period Portfolio Average Net to Average Ended of Period Income (Loss) Gains (Losses) Operations Income Transactions of Period Return (b) (in thousands) Turnover Assets (c) Net Assets (c) JNL/Mellon Capital Management JNL 5 Fund Class A 6/30/2010 $- $- $7.19 (5.15)% 88 % 0.64 % 2.35 % 12/31/2009 - 28 12/31/2008 74 12/31/2007 90 12/31/2006 32 12/31/2005 - - 13 Class B 6/30/2010 - - 88 12/31/2009 - 28 12/31/2008 74 12/31/2007 90 12/31/2006 32 12/31/2005 - - 13 JNL/Mellon Capital Management VIP Fund Class A 6/30/2010 - - 98 12/31/2009 - 18 12/31/2008 79 12/31/2007 12/31/2006 53 12/31/2005 - 20 Class B 6/30/2010 - - 98 12/31/2009 - 18 12/31/2008 79 12/31/2007 12/31/2006 53 12/31/2005 - 20 JNL/Mellon Capital Management JNL Optimized 5 Fund Class A 6/30/2010 - - 96 12/31/2009 - 19 12/31/2008 (e) 72 12/31/2007 05/01(a) - 12/31/2006 (e) 2 Class B 6/30/2010 - - 96 12/31/2009 - 19 12/31/2008 (e) 72 12/31/2007 05/01(a) - 12/31/2006 (e) 2 JNL/Mellon Capital Management S&P® SMid 60 Fund Class A 6/30/2010 - - 76 12/30/2009 - 40 12/31/2008 (e) 04/30(a) - 12/31/2007 Class B 6/30/2010 - - 76 12/31/2009 - 40 12/31/2008 (e) 65 04/30(a) - 12/31/2007 97 See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Financial Highlights Increase (Decrease) from Distributions from Ratio of Net Net Asset Investment Operations (d) Net Realized Supplemental Data Ratio of Investment Value, Net Net Realized Total from Distributions from Gains on Net Asset Net Assets, Expenses to Income (Loss) Period Beginning Investment & Unrealized Investment Net Investment Investment Value, End Total End of Period Portfolio Average Net to Average Ended of Period Income (Loss) Gains (Losses) Operations Income Transactions of Period Return (b) (in thousands) Turnover Assets (c) Net Assets (c) JNL/Mellon Capital Management NYSE® International 25 Fund Class A 6/30/2010 $- $- $ 6.36 (13.47)% 62 % 0.77 % 3.40 % 12/31/2009 - 43 12/31/2008 (e) 71 04/30(a) - 12/31/2007 Class B 6/30/2010 - - 62 12/31/2009 - 43 12/31/2008 (e) 71 04/30(a) - 12/31/2007 JNL/Mellon Capital Management Communications Sector Fund Class A 6/30/2010 - - 24 12/31/2009 - 31 12/31/2008 53 12/31/2007 38 12/31/2006 12/31/2005 56 Class B 6/30/2010 - - 24 12/31/2009 - 31 12/31/2008 72 53 12/31/2007 38 12/31/2006 12/31/2005 56 JNL/Mellon Capital Management Consumer Brands Sector Fund Class A 6/30/2010 - - 16 12/31/2009 - 27 12/31/2008 56 12/31/2007 65 12/31/2006 23 12/31/2005 16 Class B 6/30/2010 - - 16 12/31/2009 - 27 12/31/2008 86 56 12/31/2007 65 12/31/2006 23 12/31/2005 16 JNL/Mellon Capital Management Financial Sector Fund Class A 6/30/2010 - - 16 12/31/2009 - 22 12/31/2008 32 12/31/2007 40 12/31/2006 27 12/31/2005 13 Class B 6/30/2010 - - 16 12/31/2009 - 22 12/31/2008 32 12/31/2007 40 12/31/2006 27 12/31/2005 13 See accompanying Notes to Financial Statements. JNL Variable Fund LLC (Unaudited) Financial Highlights Increase (Decrease) from Distributions from Ratio of Net Net Asset Investment Operations (d) Net Realized Supplemental Data Ratio of Investment Value, Net Net Realized Total from Distributions from Gains on Net Asset Net Assets, Expenses to Income (Loss) Period Beginning Investment & Unrealized Investment Net Investment Investment Value, End Total End of Period Portfolio Average Net to Average Ended of Period Income (Loss) Gains (Losses) Operations Income Transactions of Period Return (b) (in thousands) Turnover Assets (c) Net Assets (c) JNL/Mellon Capital Management Healthcare Sector Fund Class A 6/30/2010 $- $- $10.14 (8.15)% 11 % 0.68 % 1.26 % 12/31/2009 29 12/31/2008 41 12/31/2007 31 12/31/2006 22 12/31/2005 20 Class B 6/30/2010 - - 11 12/31/2009 29 12/31/2008 41 12/31/2007 31 12/31/2006 22 12/31/2005 20 JNL/Mellon Capital Management Oil & Gas Sector Fund Class A 6/30/2010 - - 8 12/31/2009 19 12/31/2008 39 12/31/2007 28 12/31/2006 37 12/31/2005 34 Class B 6/30/2010 - - 8 12/31/2009 19 12/31/2008 39 12/31/2007 28 12/31/2006 37 12/31/2005 34 JNL/Mellon Capital Management Technology Sector Fund Class A 6/30/2010 - - 24 12/31/2009 (e) - 25 12/31/2008 (e) 70 12/31/2007 - - 33 12/31/2006 - 39 12/31/2005 30 Class B 6/30/2010 - - 24 12/31/2009 - 25 12/31/2008 70 12/31/2007 - 33 12/31/2006 - 39 12/31/2005 30 (a)Commencement of operations. (b)Total Return assumes reinvestment of all distributions for the respective period. Total Return is not annualized for periods less than one year and does not reflect payment of the expenses that apply to the variable accounts or any annuity charges. (c)Annualized for periods less than one year. (d)Calculated using the average shares method for periods ended after December 31, 2005. (e)Amount represents less than $0.005. See accompanying Notes to Financial Statements. JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements NOTE 1.ORGANIZATION The JNL Variable Fund LLC is a limited liability company organized under the laws of Delaware, by an Operating Agreement dated February 11, 1999 as amended December 13, 2001.The JNL Variable Fund LLC includes the following twenty (20) separate Funds, (each a “Fund”, and collectively, “Funds"), each subadvised by Mellon Capital Management Corporation: JNL/Mellon Capital Management DowSM 10 Fund, JNL/Mellon Capital Management S&P® 10 Fund, JNL/Mellon Capital Management Global 15 Fund, JNL/Mellon Capital Management Nasdaq® 25 Fund, JNL/Mellon Capital Management Value Line® 30 Fund, JNL/Mellon Capital Management DowSM Dividend Fund, JNL/Mellon Capital Management S&P® 24 Fund, JNL/Mellon Capital Management 25 Fund, JNL/Mellon Capital Management Select Small-Cap Fund, JNL/Mellon Capital Management JNL 5 Fund, JNL/Mellon Capital Management VIP Fund, JNL/Mellon Capital Management JNL Optimized 5 Fund, JNL/Mellon Capital Management S&P® SMid 60 Fund, JNL/Mellon Capital Management NYSE® International 25 Fund, JNL/Mellon Capital Management Communications Sector Fund, JNL/Mellon Capital Management Consumer Brands Sector Fund, JNL/Mellon Capital Management Financial Sector Fund, JNL/Mellon Capital Management Healthcare Sector Fund, JNL/Mellon Capital Management Oil & Gas Sector Fund, and JNL/Mellon Capital Management Technology Sector Fund. The composition of portfolios for certain Funds is determined on an annual basis utilizing stock selection criteria described in the Funds' prospectus.The Funds are registered with the U.S. Securities and Exchange Commission (“SEC”) as non-diversified funds under the Investment Company Act of 1940, as amended (“1940 Act”). Jackson National Asset Management, LLC ("JNAM" or “Adviser”) is a wholly-owned subsidiary of Jackson National Life Insurance Company® ("Jackson") and an indirect wholly owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.JNAM serves as investment adviser to each of the Funds.Shares are presently offered to Jackson, Jackson National Life Insurance Company of New York, and affiliated separate accounts to fund the benefits of variable annuity and variable life policies.Shares are also sold to qualified and non-qualified retirement plans, as well as, certain affiliated “funds of funds”. All Funds except for JNL/Mellon Capital Management DowSM 10 Fund, JNL/Mellon Capital Management S&P® 10 Fund, and JNL/Mellon Capital Management Global 15 Fund are regulated investment companies (each a “RIC Fund”) and offer Class A and Class B shares.The two classes differ principally in applicable 12b-1 fees.Shareholders bear the common expenses of each Fund and earn income and realized gains/losses from each Fund pro rata based on the average daily net assets of each class, without discrimination between share classes.Each share class also has different voting rights on matters affecting a single class.No class has preferential dividend rights.The JNL/Mellon Capital Management DowSM 10 Fund, JNL/Mellon Capital Management S&P® 10 Fund and JNL/Mellon Capital Management Global 15 Fund are each a limited liability company with its interests solely owned by Jackson National Separate Account-I. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation – The net asset value (“NAV”) of each Fund shall be determined as of the close of trading (generally, 4:00 PM Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for trading.Stocks traded on an exchange are generally valued at the official closing price of the exchange where the security is principally traded.If there is no official closing price for the security, the security is priced based on prices furnished by independent pricing services approved by the Funds’ Board of Managers (“Board” or “Managers”) and may be valued at the last quoted sale price on the exchange where the security is principally traded or final bid price in the absence of a sale.Stocks not listed on a national or foreign stock exchange are generally valued on the basis of prices furnished by approved pricing services and may be valued at the closing bid price on the over-the-counter market.Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE on the valuation date.The securities lending collateral funds, which provide daily liquidity, are valued as a practical expedient at the daily reported NAV of the funds as of the close of the NYSE on the valuation date.Other short-term securities maturing within sixty (60) days are valued at amortized cost unless it is determined that such practice does not approximate market value.Forward foreign currency contracts are valued at the foreign currency exchange rate as of the close of the NYSE, unless the Adviser determines that such markets lack an appropriate level of liquidity at that time.In such instances, the Funds will generally utilize foreign currency exchange rates as of the close of the London Stock Exchange. Market quotations may not be readily available for certain investments or it may be determined that a quotation for an investment does not represent market value.In such instances, the investment is valued as determined in good faith using procedures adopted by the Funds’ Board.Situations that may require an investment to be fair valued include instances where a security is thinly traded, halted or restricted as to resale.In addition, investments may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters, government actions, and significant changes in value of U.S. securities markets.Under the procedures adopted by the Funds’ Board, the Adviser may rely on pricing services or other sources to assist in determining the fair value of an investment.Factors considered to determine fair value may include the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data.The Funds have retained an independent statistical fair value pricing service to assist in the fair valuation process for securities traded in foreign markets in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which the NAVs are determined. If a security is valued at a fair value for purposes of calculating a Fund’s NAV, the value may be different from the last quoted price for the security depending on the source and method used to determine the value.Although there can be no assurance, in general, the fair value of a security is the amount the owner of such security might reasonably expect to receive upon its current sale. For expanded disclosure of fair value measurements, please see the Notes to the Schedules of Investments, FASB ASC Topic 820, “Fair Value Measurements and Disclosure”.In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 "Improving Disclosures about Fair Value Measurements".ASU 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. Effective for interim and annual reporting periods beginning after December 15, 2009, entities are required to disclose significant transfers into and out of Level 1 and 2 measurements in the fair value hierarchy and the reasons for those transfers. Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities are required to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number. JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements (continued) Distributions to Shareholders – The amount and timing of distributions for the RIC Funds are determined in accordance with federal income tax regulations, which may differ from GAAP.For all the RIC Funds, dividends from net investment income are generally declared and paid annually, but may be paid more frequently to avoid excise tax.Distributions of net realized capital gains, if any, for the RIC Funds will be distributed at least annually, to the extent they exceed available capital loss carryforwards.For all other Funds, no distributions of net investment income or realized capital gains are required; therefore, undistributed (excess of distributions over) net investment income and accumulated net realized gain/loss are reclassed to paid-in capital on a semi-annual basis. Federal Income Taxes - Each RIC Fund is a separate taxpayer for federal income tax purposes.Each RIC Fund intends to qualify as a regulated investment company and to distribute substantially all net investment income and net capital gains, if any, to its shareholders and otherwise comply with Subchapter M of the Internal Revenue Code of 1986, as amended, applicable to regulated investment companies.Therefore, no federal income tax provision is required.Under current tax law, interest and dividend income and capital gains paid by the Funds are not currently taxable to shareholders when left to accumulate within a variable annuity contract. Guarantees and Indemnifications– Under the Funds’ organizational documents, its officers and Managers are indemnified against certain liabilities arising out of the performance of their duties to the Funds.In addition, certain of the Funds’ contracts with service providers contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Foreign Currency Translations - The accounting records of each Fund are maintained in U.S. dollars.Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars.Purchases and sales of investment securities, income receipts, and expense payments are translated into U.S. dollars at the respective exchange rates prevailing on the dates of such transactions.The Funds do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of foreign securities.Such fluctuations are included in net realized gain (loss) on investments and net change in unrealized appreciation or depreciation on investments.Net realized gains and losses on foreign currency related items are considered ordinary income for tax purposes and arise from sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded and the U.S. dollar equivalent of the amounts actually received or paid; and the realized gains or losses resulting from portfolio and transaction hedges.Net change in unrealized appreciation or depreciation on foreign currency related items arises from changes in the fair value of assets and liabilities, other than investments in securities, at period end resulting from changes in exchange rates. Security Transactions and Investment Income - Security transactions are recorded on the trade date.Dividend income, net of applicable withholding taxes, is recorded on the ex-dividend date.Interest income is accrued daily.Realized gains and losses are determined on the specific identification basis. Use of Estimates - The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates. NOTE 3.INVESTMENTS AND RISKS Securities Lending and Securities Lending Collateral – A Fund may lend securities to certain brokers, dealers or other financial institutions in order to earn additional income.The borrowers pay the Funds’ securities lending agent negotiated lender fees and the Funds receive a fee equal to a percentage of the negotiated lender fees and the net income generated by the securities lending collateral held during each lending transaction.The securities lending agent is authorized to loan securities on behalf of the Funds to approved borrowers and is required to maintain collateral at least equal to the value of the securities loaned based on the previous day’s value of the securities loaned, marked to market daily.Any shortfalls are adjusted the next business day.In the event of bankruptcy or other default of the borrower, a Fund could experience delays in liquidating the loan collateral or recovering the loaned securities and incur expenses related to enforcing its rights.In addition, there could be a decline in the value of the collateral or in the value of the securities loaned while a Fund seeks to enforce its rights thereto and the Fund could experience subnormal levels of income or lack of access to income during that period.The Funds also bear the risk of any deficiency in the amount of collateral available for return to a borrower due to a loss in an approved investment. JPMorgan Chase Bank, N.A. (“JPM Chase”) or (“Custodian”) serves as custodian and securities lending agent to the Trust.The Funds have cash collateral invested in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund, both separate limited liability companies sponsored by the Adviser.As the assets in the Securities Lending Liquidating Fund LLC mature or are liquidated, the proceeds are invested in the Securities Lending Cash Collateral Fund LLC.Although the Securities Lending Cash Collateral Fund LLC is not a registered fund under the 1940 Act, and is not a “money market fund”, it typically invests in high quality U.S. dollar-denominated instruments that qualify at time of purchase as “eligible securities” within the meaning of Rule 2a-7 under the 1940 Act, which governs money market funds. At June 30, 2010, the value of the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC were $1.00 per unit.Values were determined using methodologies consistent with those previously described in Security Valuation.Each Fund is responsible for returning the full amount of collateral received for a particular loan when the borrower returns the applicable security. Foreign Securities Risk - Investing in securities of foreign companies and foreign governments involves special risks and considerations not typically associated with investing in U.S. companies.These risks include the potential for revaluation of currencies, different accounting policies, and future adverse political and economic developments.Moreover, securities of many foreign companies and foreign governments and their markets may be less liquid and their prices may be more volatile than those of securities of comparable U.S. companies. Industry Concentration Risk– A Fund may concentrate its investments in a particular industry.Stocks of issuers in a particular industry are subject to changes in economic conditions, government regulations, availability of basic resources or supplies or other events that affect that industry more than others.To the extent that a Fund has greater emphasis on investments in a particular industry, its share values may fluctuate in response to events affecting that industry. JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements (continued) Market, Credit and Counterparty Risk -In the normal course of business the Funds trade financial instruments and enter into financial transactions where the risk of potential loss exists due to changes in the market (“market risk”) or failure of the other party to a transaction to perform (“credit risk”).Similar to credit risk, the Funds may be exposed to counterparty risk, or the risk that an institution or other entity with which the Funds have unsettled or open transactions will default.For certain derivative contracts, the potential loss could exceed the value of the financial assets recorded in the financial statements.Financial assets, which potentially expose the Funds to credit risk, consist principally of investments and cash due from counterparties (“counterparty risk”).The extent of the Funds’ exposure to credit and counterparty risks in respect to these financial assets is incorporated within their carrying value as recorded in the Funds’ Statements of Assets and Liabilities. NOTE 4.FINANCIAL DERIVATIVE INSTRUMENTS FASB ASC Topic 815,“Derivatives and Hedging" – This standard includes the requirement for enhanced qualitative disclosures about objectives and strategies for using derivative instruments and disclosures regarding credit related contingent features in derivative instruments; as well as requiring quantitative disclosures in the semi-annual and annual financial statements about fair value, gains and losses and volume of activity for derivative instruments.Information about these instruments is disclosed in the context of each instrument’s primary underlying risk exposure which is categorized as credit, equity price, interest rate, and foreign currency exchange rate risk.The objectives, strategies and underlying risks for each instrument held by the Funds are discussed in the following paragraphs. Forward Foreign Currency Contracts - A Fund may be subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives.A Fund may enter into forward foreign currency contracts, generally to hedge foreign currency exposure between trade date and settlement date on security purchases and sales, to minimize foreign currency exposure on portfolio securities denominated in foreign currencies or as part of its investment strategy.A forward foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date.The use of forward foreign currency contracts does not eliminate fluctuations in the underlying prices of a Fund’s portfolio securities, but it does establish a rate of exchange that can be achieved in the future.The value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates.Forward foreign currency contracts are marked-to-market daily and change in value is recorded by a Fund as unrealized gain or loss and as a receivable or payable from forward foreign currency contracts.Upon delivery or receipt of the currency, realized gain or loss is recorded which is equal to the difference between the value of the contract at the time it is opened and the value at the time it is closed.Forward foreign currency contracts involve market risk in excess of the receivable or payable related to forward foreign currency contracts on the Statements of Assets and Liabilities.Although contracts limit the risk of loss due to a decline in the value of the hedged currency, they also limit any potential gain that might result should the value of the currency increase.Additionally, a Fund could be exposed to the risk of a previously hedged position becoming unhedged if the counterparty to a contract is unable to meet the terms of the contract or if the value of the currency changes unfavorably to the U.S. dollar. Investments in forward foreign currency contracts are reflected as either assets or liabilities in the Statements of Assets and Liabilities as forward foreign currency contracts.Realized and unrealized gain (loss) on forward foreign currency contracts are reflected in net realized gain (loss) on foreign currency related items and net change in unrealized appreciation or (depreciation) on foreign currency related items in the Statements of Operations.The Funds had no forward foreign currency contracts outstanding as of December 31, 2009 and June 30, 2010.The amounts of realized and changes in unrealized gains and losses on foreign currency related items during the period as disclosed in the Statements of Operations serve as indicators of the volume of activity in investments in forward foreign currency contracts for the Funds. NOTE 5.INVESTMENT ADVISORY FEES AND TRANSACTIONS WITH AFFILIATES Advisory Fee - Each Fund has an investment advisory agreement with JNAM, whereby, JNAM provides investment management services.Each Fund pays JNAM an annual fee, accrued daily and paid monthly, based on a specified percentage of the average daily net assets of each Fund.A portion of this fee is paid to Mellon Capital Management Corporation as compensation for sub-advisory services.The following is a schedule of the fees each Fund is currently obligated to pay JNAM. Assets Annual Rate $0 to $50 million 0.34% $50 million to100 million $100 million to $750 million Over $750 million Administrative Fee – JNAM also serves as the “Administrator” to the Funds.The Funds pay an annual administrative fee of 0.15% of the average daily net assets of each Fund, accrued daily and paid monthly, except for the JNL/Mellon Capital Management Global 15 Fund and the JNL/Mellon Capital Management NYSE® International 25 Fund, which each pay an annual administrative fee of 0.20% of the average daily net assets. In return for the Administrative Fee, JNAM provides or procures all necessary administrative functions and services for the operation of the Funds.In addition, JNAM, at its own expense, arranges for legal, audit, fund accounting, transfer agency, custody, printing and mailing, a portion of the Chief Compliance Officer costs, and all other services necessary for the operation of each Fund.Each Fund is responsible for trading expenses including brokerage commissions, interest and taxes, other non-operating expenses, registration fees, licensing costs, directors and officers insurance, the fees and expenses of the disinterested Managers and independent legal counsel to the disinterested Managers, and a portion of the costs associated with the Chief Compliance Officer. 12b-1 Fee - The Funds adopted a Distribution Plan under the provisions of Rule 12b-1 under the 1940 Act for the purpose of reimbursement of certain distribution and related service expenses from the sale and distribution of each Fund's Class A shares (through the sale of variable insurance products funded by the Funds).Jackson National Life Distributors LLC ("JNLD"), a wholly-owned subsidiary of Jackson, is the principal underwriter of the Funds, with responsibility for promoting sales of their shares.JNLD also is the principal underwriter of the variable annuity insurance products issued by Jackson and its subsidiaries.The maximum 12b-1 fee allowed is 0.20% of the average daily net assets attributable to the Class A shares.Amounts charged pursuant to the Distribution Plan are reflected as 12b-1 fees (Class A) in the Statements of Operations. JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements (continued) Affiliated Brokerage Commissions - During the period ended June 30, 2010, JNL/Mellon Capital Management S&P® SMid 60 Fund paid $1 (in thousands) in brokerage fees to affiliates of the Fund on the execution of purchases and sales of portfolio investments. Deferred Compensation Plan – Effective January 1, 2007, the Funds adopted a Deferred Compensation Plan whereby disinterested Managers may defer the receipt of all or a portion of their compensation.These deferred amounts, which remain as liabilities of the Funds, shall be treated as if invested and reinvested in shares of one or more affiliated funds offered by the Adviser at the discretion of the applicable Manager.These amounts represent general, unsecured liabilities of the Funds and vary according to the total returns of the selected funds.Prior to January 1, 2007, Managers were able to defer the receipt of their compensation under a separate plan.Deferred amounts under that plan are credited at an annual rate of return of five percent (5%).Liabilities related to deferred balances are included in manager fees payable in the Statements of Assets and Liabilities.Increases or decreases related to the changes in value of deferred balances are included in manager fees set forth in the Statements of Operations. Investments in Affiliates - During the period ended June 30, 2010, certain Funds invested in a money market fund which is managed by the Adviser.The JNL Money Market Fund is offered as a cash management tool to the Funds and their affiliates and is not available for direct purchase by members of the public.In addition, the Custodian is an affiliate of the Funds for which J.P. Morgan Investment Management Inc. is the sub-adviser.Certain Funds participating in securities lending receive cash collateral which is invested by the Custodian in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC, which are affiliates of the Funds’ Adviser. JNAM serves as the Administrator for the Securities Lending Cash Collateral Fund LLC and Securities Lending Liquidating Fund LLC.The fair value and par value of the investment in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC are reported under Securities Lending Collateral in the Schedules of Investments. Furthermore, the JNL/Mellon Capital Management Financial Sector Fund invested in Bank of New York Mellon Corp., the parent company of the Fund’s sub-adviser.The total value and cost of such affiliated investments are disclosed separately in the Statements of Assets and Liabilities, and the associated income and realized gain (loss) are disclosed separately in the Statements of Operations. NOTE 6.FEDERAL INCOME TAX MATTERS The following information is presented on an income tax basis.Differences between amounts for financial statements and federal income tax purposes are primarily due to timing and character differences in recognizing certain gains and losses on investment transactions.Permanent differences between financial statement and federal income tax reporting are reclassified within the capital accounts based on their federal income tax treatment.These reclassifications have no impact on net assets.Temporary differences do not require reclassification. The JNL/Mellon Capital Management DowSM 10 Fund, JNL/Mellon Capital Management S&P® 10 Fund and JNL/Mellon Capital Management Global 15 Fund are each a limited liability company with its interests owned by a single interest: Jackson National Separate Account-I.Accordingly, such Funds are not considered separate entities for federal income tax purposes, and therefore, are taxed as part of the operations of Jackson. At December 31, 2009, the Funds’ last fiscal year end, the following Funds had unused capital loss carryovers (in thousands) for U.S. federal income tax purposes, which may be used to offset future net realized capital gains.If not used, the capital loss carryovers will expire as follows: Year of Amount Expiration JNL/Mellon Capital Management Nasdaq® 25 Fund $ 2016-2017 JNL/Mellon Capital Management Value Line® 30 Fund 2016-2017 JNL/Mellon Capital Management DowSM Dividend Fund 2016-2017 JNL/Mellon Capital Management S&P® 24 Fund 2016-2017 JNL/Mellon Capital Management 25 Fund 2016-2017 JNL/Mellon Capital Management Select Small-Cap Fund 2016-2017 JNL/Mellon Capital Management JNL 5 Fund 2016-2017 JNL/Mellon Capital Management VIP Fund 2016-2017 JNL/Mellon Capital Management JNL Optimized 5 Fund 2016-2017 JNL/Mellon Capital Management S&P® SMid 60 Fund 2016-2017 JNL/Mellon Capital Management NYSE® International 25 Fund 2016-2017 JNL/Mellon Capital Management Communications Sector Fund 2016-2017 JNL/Mellon Capital Management Consumer Brands Sector Fund 2016-2017 JNL/Mellon Capital Management Financial Sector Fund 2016-2017 JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund 2016-2017 JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements (continued) At December 31, 2009, the Funds’ last fiscal year end, the following Funds had capital, currency and/or passive foreign investment company (“PFIC”) mark to market losses (in thousands) realized after October 31, 2009 (“Post-October losses”), which were deferred for tax purposes to the first day of the following fiscal year: Amount JNL/Mellon Capital Management Value Line®30 Fund $ 1 JNL/Mellon Capital Management 25 Fund 45 JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management VIP Fund 1 JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management Communications Sector Fund 87 JNL/Mellon Capital Management Financial Sector Fund As of June 30, 2010, the cost of investments and the components of net unrealized appreciation/(depreciation) for U.S. federal income tax purposes (in thousands) were as follows: Tax Gross Gross Net Unrealized Cost of Unrealized Unrealized Appreciation/ Investments Appreciation Depreciation (Depreciation) JNL/Mellon Capital Management Nasdaq® 25 Fund $ $ $ JNL/Mellon Capital Management Value Line® 30 Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/Mellon Capital Management 25 Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/Mellon Capital Management JNL 5 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund The tax character of distributions paid (in thousands) during the Funds’ last fiscal year ended December 31, 2009 was as follows: Net Ordinary Long-term Income * Capital Gain JNL/Mellon Capital Management Value Line®30 Fund $ $ - JNL/Mellon Capital Management DowSM Dividend Fund - JNL/Mellon Capital Management S&P® 24 Fund - JNL/Mellon Capital Management 25 Fund - JNL/Mellon Capital Management Select Small-Cap Fund - JNL/Mellon Capital Management JNL 5 Fund - JNL/Mellon Capital Management VIP Fund - JNL/Mellon Capital Management JNL Optimized 5 Fund - JNL/Mellon Capital Management S&P® SMid 60 Fund - JNL/Mellon Capital Management NYSE® International 25 Fund - *Net ordinary income consists of net taxable income derived from dividends, interest and net short-term capital gains, if any. JNL Variable Fund LLC(Unaudited) Notes to the Financial Statements (continued) Net Ordinary Long-term Income * Capital Gain JNL/Mellon Capital Management Communications Sector Fund $ $ - JNL/Mellon Capital Management Consumer Brands Sector Fund - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Technology Sector Fund - *Net ordinary income consists of net taxable income derived from dividends, interest and net short-term capital gains, if any. FASB ASC Topic 740 “Income Taxes” provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FASB ASC Topic 740 requires the evaluation of tax positions taken or expected to be taken in the course of preparing each Fund’s tax return to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the “more-likely-than-not” threshold would be recorded as a tax expense in the current year.FASB ASC Topic 740 requires that management evaluate the tax positions taken inreturns for 2006, 2007, 2008, and 2009, which remain subject to examination, by the Internal Revenue Service. These returns are not subject to examination by any other tax jurisdictions.Management completed an evaluation of the Funds’ tax positions and based on that evaluation, determined that no provision for federal income tax was required in the Funds’ financial statements during the period ended June 30, 2010. Disclosure of Fund Expenses (Unaudited) Shareholders incur ongoing costs, which include costs for portfolio management, administrative services, 12b-1 fees (Class A shares) and other operating expenses. Operating expenses such as these are deducted from each Fund's gross income and directly reduce the final investment return. These expenses are expressed as a percentage of the Fund's average net assets; this percentage is known as the Fund's expense ratio.The examples below use the expense ratio and are intended to help the investor understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period.The examples do not reflect the expenses of the variable insurance contracts or the separate account and the total expenses would be higher if they were included. Expenses Using Actual Fund Return. This section provides information about the actual account values and actual expenses incurred by the Fund. Use the information in this section, together with the amount invested, to estimate the expenses paid over the period. Simply divide the account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled "Expenses Paid During Period" to estimate the expenses paid during this period. Expenses Using Hypothetical 5% Return. The information in this section can be used to compare each Fund's costs with those of other mutual funds. It assumes that the Fund had an annual 5% return before expenses during the year, but that the expense ratio for the period is unchanged. This example is useful in making comparisons because the SEC requires all mutual funds to make the 5% calculation. Expenses Using Actual Fund Return Expenses Using Hypothetical 5% Return Beginning Ending Expenses Beginning Ending Expenses Account Account Annualized Paid Account Account Annualized Paid Value Value Expense During Value Value Expense During 1/1/2010 6/30/2010 Ratios Period 1/1/2010 6/30/2010 Ratios Period JNL/Mellon Capital Management DowSM 10 Fund Class A $ 1,000.00 $ % $ 1,000.00 $ % JNL/Mellon Capital Management S&P® 10 Fund Class A JNL/Mellon Capital Management Global 15 Fund Class A JNL/Mellon Capital Management Nasdaq® 25 Fund Class A Class B JNL/Mellon Capital Management Value Line® 30 Fund Class A Class B JNL/Mellon Capital Management DowSM Dividend Fund Class A Class B JNL/Mellon Capital Management S&P® 24 Fund Class A Class B JNL/Mellon Capital Management 25 Fund Class A Class B JNL/Mellon Capital Management Select Small-Cap Fund Class A Class B JNL/Mellon Capital Management JNL 5 Fund Class A Class B JNL/Mellon Capital Management VIP Fund Class A Class B JNL/Mellon Capital Management JNL Optimized 5 Fund Class A Class B JNL/Mellon Capital Management S&P® Smid 60 Fund Class A Class B Disclosure of Fund Expenses (Unaudited) (continued) Expenses Using Actual Fund Return Expenses Using Hypothetical 5% Return Beginning Ending Expenses Beginning Ending Expenses Account Account Annualized Paid Account Account Annualized Paid Value Value Expense During Value Value Expense During 1/1/2010 6/30/2010 Ratios Period 1/1/2010 6/30/2010 Ratios Period JNL/Mellon Capital Management NYSE® International 25 Fund Class A $ 1,000.00 $ % $ 1,000.00 $ % Class B JNL/Mellon Capital Management Communications Sector Fund Class A Class B JNL/Mellon Capital Management Consumer Brands Sector Fund Class A Class B JNL/Mellon Capital Management Financial Sector Fund Class A Class B JNL/Mellon Capital Management Healthcare Sector Fund Class A Class B JNL/Mellon Capital Management Oil & Gas Sector Fund Class A Class B JNL/Mellon Capital Management Technology Sector Fund Class A Class B Expenses paid during the period are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period, then dividend by the number of days in the most recent 12-month period (to reflect the most recent 6-month period). Additional Disclosures Quarterly Portfolio Holdings The Funds file a complete schedule of portfolio holdings with the U.S. Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the SEC’s website at www.sec.gov. The Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 800-SEC-0330. It is also available upon request by calling the Fund toll-free at 800-766-4683. Proxy Voting Guidelines The Board has adopted the proxy voting policy and procedure (“Policy”) of the Adviser, pursuant to which the Board has delegated proxy voting responsibility to the Adviser, and pursuant to which the Adviser has delegated proxy voting responsibility to each of the Sub-Advisers, except Standard & Poor’s Investment Advisory Services LLC (“SPIAS”), which does not have a proxy voting policy, nor does SPIAS vote proxies.The Trust has adopted each of the Sub-Adviser’s proxy voting policies and procedures (“Policies”). The Policy is designed to promote accountability of the company’s management to its shareholders and to align the interests of management with those shareholders.The Sub-Advisers generally review each matter on a case-by-case basis in order to make a determination of how to vote in a manner that best serves the interests of Fund shareholders.The Sub-Advisers may abstain from voting from time to time where it determines that the costs associated with voting a proxy outweigh the benefits derived from exercising the right to vote.In addition, the Sub-Advisers will monitor situations that may result in a conflict of interest in accordance with their policies and procedures.A description of the policies and procedures used by the Funds to vote proxies relating to the portfolio securities and information on how the Funds voted proxies relating to portfolio securities during the 12-month period ended June 30 are available (1) without charge, upon request by calling 1-800-873-5654 (Annuity Service Center), 1-800-599-5651 (NY Annuity Service Center) or 1-800-777-7799 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), (2) on Jackson’s or Jackson NY’s website at www.jackson.com, and (3) on the Securities and Exchange Commission’s website at www.sec.gov. [THIS PAGE INTENTIONALLY LEFT BLANK] Managers and Officers of JNL Variable Fund LLC (The “Fund”) Name, Address and (Age) Position(s) Held with the JNL Variable Fund (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Manager or Officer Interested Manager Mark D. Nerud (44) 1 1 Corporate Way Lansing, MI48951 Manager 2 (1/2007 to present) President and Chief Executive Officer (12/2006 to present) Principal Occupation(s) During Past 5 Years: Chief Executive Officer of the Adviser (1/2010 to present); President of the Adviser (1/2007 to present); Chief Financial Officer of the Adviser (11/2000 to 1/2007) and Managing Board Member of the Adviser (11/2000 to 11/2003) (1/2007 to present); President and CEO of other Investment Companies advised by the Adviser (12/2006 to present); Vice President (8/1997 to 12/2006), Treasurer, Chief Financial Officer of other Investment Companies advised by the Adviser (12/2002 to 12/2006); Vice President – Fund Accounting & Administration of Jackson National Life Insurance Company (1/2000 to 12/2009) Other Directorships Held by Manager:None Disinterested Managers Michael Bouchard (54) 1 Corporate Way Lansing, MI 48951 Manager 2 (4/2000 to present) Principal Occupation(s) During Past 5 Years: Sheriff, Oakland County, Michigan (1/1999 to present) Other Directorships Held by Manager:None William J. Crowley, Jr. (64) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) Principal Occupation(s) During Past 5 Years: Managing Partner (Baltimore Office) – Arthur Andersen LLP (1995 to 2002); Board Member of various corporate boards (2002 to present) Other Directorships Held by Manager: Director of Alpha Natural Resources; Director of Foundation Coal Holdings, Inc. (from 12/2004 until 7/2009 when the company was acquired); Director of Bio Veris Corporation (from 5/2004 until 6/2007 when the company was acquired); Director of Provident Bankshares Corporation (from 5/2003 until 5/2009 when the company was acquired) Dominic D’Annunzio (72) 1 Corporate Way Lansing, MI 48951 Chairman of the Board 2 (2/2004 to present) Manager 2 (6/2003 to present) Principal Occupation(s) During Past 5 Years: Acting Commissioner of Insurance for the State of Michigan (1/1990 to 5/1990) and (8/1997 to 5/1998) Other Directorships Held by Manager:None Michelle Engler (52) 1 Corporate Way Lansing, MI48951 Manager 2 (4/2000 to present) Principal Occupation(s) During Past 5 Years: Attorney (1983 to present); First Lady of the State of Michigan (1990 to 2002) Other Directorships Held by Manager: Director of Federal Home Loan Mortgage Corporation (2001 to 9/2008) 1Mr. Nerud is an “interested person” of the JNL Variable Funds due to his position with Jackson National Asset Management, LLC, the Adviser. 2The Chairman of the Board, interested and disinterested Managers are elected to serve for an indefinite term. Name, Address and (Age) Position(s) Held with the JNL Variable Fund (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Manager or Officer Disinterested Managers James Henry, Ph.D. (71) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) Principal Occupation(s) During Past 5 Years: Dean Emeritus and Professor of Finance, Eli Broad College of Business and Graduate School of Management at Michigan State University (2001 to July 2009) Other Directorships Held by Manager: None Richard McLellan (68) 1 Corporate Way Lansing, MI 48951 Manager 2 (12/2003 to present) Principal Occupation(s) During Past 5 Years: Attorney (2010 to present); Senior Counsel, Dykema Gossett PLLC (2007 to 2009); Member, Dykema Gossett PLLC (Law Firm) (1973 to 2007); Adjunct Associate Professor, Michigan State University (2008 to present) Other Directorships Held by Manager: Member of the Board of Directors of ITC Holdings Corp. (11/2007 to present) William R. Rybak (59) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) Principal Occupation(s) During Past 5 Years: Board Member of various corporate boards (see below) (2002 to present) Other Directorships Held by Manager: Member of the Board of Directors of Christian Brothers Investments, Inc. (2010 to present); Chairman of the Board of Trustees of Lewis University (1982 – 2009) and Chair Emeritus (2009 to present); Member of the Board of Directors of Howe Barnes Hoefer Arnett (2001 to present); Member of the Boards of each of the Calamos Mutual Funds (2002 to present); Member of the Board of Directors of The PrivateBancorp (2003 to present); Chairman of the Board of Trustees of St. Coletta’s of Illinois (2004 to 2007) and Member of the Board (2000 to 2007) Patricia A. Woodworth (55) 1 Corporate Way Lansing, MI 48951 Manager 2 (1/2007 to present) Principal Occupation(s) During Past 5 Years: Vice President, Chief Financial Officer and Chief Operating Officer, The J. Paul Getty Trust (12/2007 to present); Executive Vice President for Finance and Administration, Chief Financial Officer, Art Institute of Chicago (2002 to 11/2007) Other Directorships Held by Manager:None Officers Karen J. Buiter (45) 1 Corporate Way Lansing, MI 48951 Assistant Treasurer (12/2008 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Assistant Vice President – Financial Reporting of the Adviser (4/2008 to present); Assistant Treasurer of other Investment Companies advised by the Adviser (12/2008 to present); Treasurer of Henderson Global Funds (2/2004 to 3/08). Other Directorships Held by Trustee:Not Applicable Kelly L. Crosser (37) 1 Corporate Way Lansing, MI 48951 Assistant Secretary (9/2007 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Assistant Secretary of other Investment Companies advised by the Adviser (9/2007 to present); Senior Compliance Analyst of Jackson National Life Insurance Company (4/2007 to present); Mutual Fund Compliance Analyst of Jackson National Life Insurance Company (2/2006 to 4/2007): Senior Paralegal of Jackson National Life Insurance Company (6/2004 to 2/2006) Other Directorships Held by Trustee:Not Applicable Name, Address and (Age) Position(s) Held with the JNL Variable Fund (Length of Time Served) Number of Portfolios in Fund Complex to be Overseen by Manager or Officer Officers Steven J. Fredricks (40) 1 Corporate Way Lansing, MI 48951 Chief Compliance Officer (1/2005 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Chief Compliance Officer of the Adviser and other Investment Companies advised by the Adviser (1/2005 to present). Other Directorships Held by Manager : Not Applicable Danielle A. Hernandez (30) 1 Corporate Way Lansing, MI 48951 Anti-Money Laundering Officer (12/2007 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Senior Compliance Analyst of the Adviser (6/2009 to present); Compliance Analyst of the Adviser (08/2006 to 6/2009); Administrative Assistant of the Adviser (12/2005 To 08/2006). Other Directorships Held by Manager :Not Applicable Daniel W. Koors (40) 1 Corporate Way Lansing, MI 48951 Vice President, Treasurer and Chief Financial Officer (12/2006 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Senior Vice President of the Adviser (1/2009 to present) and Chief Financial Officer of the Adviser (1/2007 to present); Vice President of the Adviser (1/2007 to 12/2008); Vice President, Treasurer and Chief Financial Officer of other Investment Companies advised by the Adviser (12/2006 to present); Assistant Treasurer of other Investment Companies advised by the Adviser (9/2006 to 12/2006); Assistant Vice President – Fund Administration of Jackson National Life Insurance Company (8/2006 to present); Partner of Deloitte & Touche LLP (2003 to June 2006) Other Directorships Held by Manager :Not Applicable Michael Piszczek (52) 1 Corporate Way Lansing, MI 48951 Vice President (11/2007 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Vice President of other Investment Companies advised by the Adviser (11/2007 to present); Assistant Vice President – Tax of the Adviser (11/2007 to present); Assistant Vice President – Nuveen Investments (4/1999 to 8/2007); Assistant Vice President and Assistant Secretary – Nuveen Funds (4/1999 to 8/2007) Other Directorships Held by Trustee:Not Applicable Susan S. Rhee (38) 1 Corporate Way Lansing, MI 48951 Vice President, Counsel and Secretary (2/2004 to present) Not Applicable Principal Occupation(s) During Past 5 Years: Senior Vice President and General Counsel of the Adviser (1/2010 to present); Chief Legal Officer (7/2004 to 12/2009) and Secretary (11/2000 to present) of the Adviser; Vice President, Counsel, and Secretary of other Investment Companies advised by the Adviser (2/2004 to present); Assistant Vice President of Jackson National Life Insurance Company (8/2003 to 12/2009); Associate General Counsel of Jackson National Life Insurance Company (7/2001 to 12/2009) Other Directorships Held by Manager :Not Applicable The Statement of Additional Information includes additional information about Fund Managers and may be obtained at no charge by calling 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), by writing JNL Variable Fund, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. Managers and Officers of JNL Variable Fund LLC (The “Fund”) The interested Manager and the Officers of the Fund (other than the Chief Compliance Officer, as described below) or the Adviser do not receive any compensation from the Fund for their services as Managers or Officers.The following persons, who are disinterested Managers of the Fund, and the Fund’s Chief Compliance Officer, received from the Fund the compensation amounts indicated for the services as such for the six-month period ended June 30, 2010: Manager Aggregate Compensation from the JNL Variable Fund1 Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from JNL Variable Fund and Fund Complex Michael Bouchard $0 $0 William J. Crowley, Jr. $0 $0 Dominic D’Annunzio 3 $0 $0 Michelle Engler $0 $0 James Henry $0 $0 Richard McLellan $0 $0 William R. Rybak $0 $0 Patricia Woodworth $0 $0 Steven J. Fredricks 2 $0 $0 1 The fees paid to the independent Managers are paid for combined service on the Boards of the Fund, JNL Investors Series Trust and JNL Series Trust (the “Fund Complex”).The fees are allocated to the Funds and affiliated investment companies on a pro-rata basis based on net assets.The total fees to all the independent Managers is $532,000. 2 Mr. Fredricks’ compensation is paid by the Funds for his duties as the Chief Compliance Officer of the Fund Complex.The expense is allocated to the Funds and affiliated investment companies on a pro-rata basis based on net assets. 3 Mr. D’Annunzio is an ex officio (non-voting) member of the Governance Committee.Therefore, he does not receive any compensation as a member of the Governance Committee. 4 Amount includes $3,200 deferred by Mr. Bouchard. 5 Amount includes $36,900 deferred by Mr. Crowley. 6 Amount includes $38,250 deferred by Mr. D’Annunzio. 7 Amount includes $43,050 deferred by Mr. Henry. 8 Amount includes $69,000 deferred by Ms. Woodworth. [THIS PAGE INTENTIONALLY LEFT BLANK] JNL VARIABLE FUND LLC (the “FUND”) APPROVAL OF THE FUND’S INVESTMENT ADVISORY AND SUB-ADVISORY AGREEMENTS The Board of Managers of the Fund (“Board”) oversees the management of each Fund and, as required by law, determines annually whether to approve the Fund’s advisory agreement with Jackson National Asset Management, LLC (“JNAM”) and each Fund’s sub-advisory agreement(s). At a meeting on May 24-25, 2010, the Board, including all of the Independent Managers, considered information relating to the continuation of the investment sub-advisory agreements between JNAM and certain Sub-Advisers to the Fund, continuation of sub-sub advisory agreements, and approval of one new sub-advisory agreement (collectively, “Sub-Advisory Agreements”) (together, “Agreements” refers to the Agreement and applicable Sub-Advisory Agreements).In advance of the meeting, independent legal counsel for the Independent Managers requested that certain information be provided to the Board relating to the Agreements.The Board received, and had the opportunity to review, this and other materials, ask questions and request further information in connection with its consideration.At the conclusion of the Board’s discussion, the Board approved the Agreements through June 30, 2011. In reviewing the Advisory Agreement and considering the information, the Board was advised by outside legal counsel to the Fund, and the Independent Managers were advised by independent legal counsel.The Board considered the factors it deemed relevant: (1) the nature, quality and extent of the services to be provided, (2) the investment performance of each Fund, (3) its profitability, including an analysis of the cost of providing services and comparative expense information, (4) whether economies of scale may be realized as each Fund grows and whether the fee structure reflects the economies of scale for each Fund’s investors, and (5) other benefits that may accrue to JNAM through its relationship with the Fund.In its deliberations, the Board, in exercising its business judgment did not identify any single factor that alone was responsible for the Board’s decision to approve the Advisory Agreement. Before approving the Agreements, the Independent Managers met in executive session with their independent legal counsel to consider the materials provided by JNAM and the terms of the Agreements.Based on its evaluation of those materials, the Board, including the interested and Independent Managers, concluded that the Agreements are in the best interests of the shareholders of the applicable Fund.In reaching its conclusions, the Board considered the following: Nature, Quality and Extent of Services The Board examined the nature, quality and extent of the services to be provided by JNAM and the Sub-Advisers. For each Fund, the Board considered the services to be provided by JNAM, including but not limited to the oversight of the Sub-Advisers pursuant to the “Manager of Managers” exemption, as well as the provision of recordkeeping and compliance services to the Fund.The Board also took into account that JNAM would monitor the performance of the various organizations that would provide services to the Fund, including the Fund’s distributor, transfer agent, and custodian.With respect to JNAM’s oversight of the Sub-Advisers, the Board noted that JNAM would be responsible for screening and recommending new sub-advisers when appropriate, as well as monitoring and reporting to the Board on the performance and operations of the existing Sub-Advisers.The Board also considered the investment sub-advisory services to be provided by each Sub-Adviser.The Board noted JNAM’s evaluation of the Sub-Advisers, as well as JNAM’s recommendations, based on its review of the Sub-Advisers, to approve the Sub-Advisory Agreements. The Board reviewed the qualifications, backgrounds and responsibilities of JNAM’s senior management that would be responsible for oversight of the Fund and each Sub-Adviser, and also reviewed the qualifications, backgrounds and responsibilities of the Sub-Advisers’ portfolio managers who would be responsible for the day-to-day management of each Fund.The Board reviewed information pertaining to JNAM’s and each Sub-Adviser’s organizational structure, senior management, financial stability, investment operations, and other relevant information pertaining to both JNAM and each Sub-Adviser. The Board considered compliance reports about JNAM and the Sub-Advisers from the Funds’ Chief Compliance Officer (“CCO”). Based on the foregoing, the Board concluded that (i) each Fund is likely to benefit from the nature, extent and quality of the services to be provided by JNAM under the Agreement and (ii) each Fund is likely to benefit from the nature, extent and quality of the services to be provided by each Sub-Adviser under the applicable Sub-Advisory Agreement. Investment Performance of the Funds The Board considered the performance of each Fund, including how the Fund performed versus the average performance of a group of comparable funds (“peer group”) selected by an independent data service and how the Fund performed versus its primary benchmark (“benchmark”) index. For certain Funds, the Board considered the relevant custom benchmark or relevant blended benchmark.This consideration was based on JNAM’s assertion that the custom or blended benchmark may, in many circumstances, be a more meaningful source of comparative information than a broad-based benchmark index for certain Funds that utilize a specific investment focus.A custom benchmark may not be available for certain periods presented, in which case the Fund was compared to its primary benchmark.The performance reviewed by the Board was for periods ended on December 31, 2009 (unless otherwise noted).When available, the Board considered one-, five-, ten-year, or since inception performance. Existing Funds – JNL Variable Fund LLC: JNL/Mellon Capital Management DowSM 10 Fund.The Board considered that the Fund underperformed its primary benchmark for the one-, five-, and ten-year periods.The Fund performed consistently with its custom benchmark for the one-year period and underperformed the custom benchmark for the five-year period.The Fund performed consistently with the peer group for the one-, five-, and ten-year periods.The Board noted that the Adviser asserted that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management S&P® 10 Fund.The Board took into account that the Fund underperformed its primary benchmark and peer group for the one-year, five-year, and ten-year periods.Although the Fund underperformed its custom benchmark for the five-year period, the Fund performed consistently with its custom benchmark for the one-year period.The Board noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Global 15 Fund.The Board noted that the Fund underperformed its custom benchmark for the one-year and five-year periods.However, the Fund outperformed its primary benchmark for the one-, five-, and ten-year periods.The Board concluded it would be in the best interests of the Fund and its shareholders to renew the agreements. JNL/Mellon Capital Management 25 Fund.The Board considered that the Fund outperformed its benchmarks and the peer group for the one-year period.The Fund underperformed its custom benchmark for the five-year period and underperformed its primary benchmark for the five- and ten-year periods.However, the Fund outperformed its peer group for the five- and ten-year periods.The Board noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Select Small Cap Fund.The Board took into account that the Fund underperformed its primary benchmark for the one-, five-, and ten-year periods.Although the Fund underperformed its custom benchmark for the five-year period, the Fund outperformed its custom benchmark for the one-year period. The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Nasdaq® 25 Fund.The Board took into account that the Fund underperformed its primary benchmark for the one-year, five-year, and since inception periods.The fund also underperformed its custom benchmark for the five-year and since inception periods.However, the Fund outperformed its custom benchmark and the peer group for the one-year period and performed consistently with the peer group for the five-year period.The Board noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs). The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Value Line® 30 Fund.The Board noted that the Fund underperformed its primary benchmark for the one-year and five-year periods.However, the Fund outperformed its primary benchmark for the ten-year period.The Fund performed consistently with its custom benchmark (before Fund expenses and/or rebalance costs) for the one-, five-, and ten-year periods.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management DowSM Dividend Fund.The Board considered that the Fund underperformed its primary and custom benchmarks since inception.The Fund outperformed its primary benchmark and performed consistently with its custom benchmark for the one-year period.The Fund underperformed the peer group for the one-year period.The Board noted that the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management S&P® 24 Fund.The Board took into account that the Fund underperformed its primary benchmark and custom benchmark for the one-year and since inception periods.The Fund also underperformed its peer group for the one-year period.The Board noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management JNL 5 Fund.The Board considered that the Fund underperformed its primary and custom benchmarks for the one-year, five-year, and since inception periods.The Board noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management VIP Fund.The Board took into account that the Fund underperformed its primary and custom benchmarks and the peer group for the one-year, five-year, and since inception periods.The Board noted that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management JNL Optimized 5 Fund.The Board noted that the Fund underperformed its custom benchmark for the one-year and since inception periods.However, the Fund outperformed the peer group and the primary benchmark for the one-year period.The Board also noted the Adviser’s assertion that the Fund is managed in a manner consistent with its investment strategy and expectations are in-line with its custom benchmark (before Fund expenses and/or rebalance costs).The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management S&P® SMid 60 Fund.The Board considered that the Fund performed consistently with its custom benchmark and outperformed the peer group and its benchmarks for the one-year and since inception periods.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management NYSE® International 25 Fund.The Board took into account that the Fund outperformed both its primary and custom benchmarks and the peer group for the one-year and since inception periods.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Communications Sector Fund.The Board considered that the Fund underperformed its benchmark for the ten-year period.However, the Fund outperformed its benchmark for the one-year and five-year periods.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Consumer Brands Sector Fund.The Board took into account that the Fund underperformed its benchmark for the one-year and five-year periods.The Fund outperformed the peer group for the one-, five-, and ten-year periods and outperformed its benchmark for the ten-year period.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Financial Sector Fund.The Board took into account that the Fund underperformed its benchmark for the ten-year period.However, the Fund outperformed its benchmark for the one-year and five-year periods.The Board concluded it would be in the best interests of the Fund and its shareholders to renew the agreements. JNL/Mellon Capital Management Healthcare Sector Fund.The Board noted that the Fund underperformed its benchmark for the five- and ten-year periods.The Board noted that the Fund is managed in a manner consistent with its investment strategy and that the Fund performed consistently with its benchmark for the one-year period.The Board concluded it would be in the best interests of the Fund and its shareholders to renew the agreements. JNL/Mellon Capital Management Oil & Gas Sector Fund.The Board considered that the Fund outperformed its benchmark for the one-year and ten-year periods and performed consistently with its benchmark for the five-year period.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. JNL/Mellon Capital Management Technology Sector Fund.The Board took into account that the Fund performed consistently with its benchmark (before Fund expenses) for the one-year, five-year, and since inception periods.The Board also noted that the Fund is limited by diversification requirements under both securities and tax laws.The Board concluded that it would be in the best interests of the Fund and its shareholders to renew the Agreements. Costs of Services The Board reviewed the fees to be paid to JNAM and each Fund’s Sub-Adviser(s).For each Fund, the Board reviewed fee and expense information as compared to that of comparable funds managed by other advisers.The Board also noted that JNAM does not manage any institutional accounts with which Funds’ fees could be compared.Using information provided by an independent data service, the Board evaluated each Fund’s advisory fees compared to the average advisory fees for other funds similar in size, character and investment strategy (the “peer group”).While the Board also considered each Fund’s sub-advisory fee and compared that to the average sub-advisory fee of the peer group, the Board noted that each Fund’s sub-advisory fee would be paid by JNAM (not the Fund) and, therefore, would be neither a direct shareholder expense nor a direct influence on a Fund’s total expense ratio. Further detail considered by the Board regarding the advisory and sub-advisory fees of each Fund is set forth below: Existing Funds – JNL Variable Fund LLC: JNL/Mellon Capital Management DowSM 10 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management S&P® 10 Fund.The Board considered that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Global 15 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management 25 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are consistent with the respective peer group averages.The Board noted that the Fund’s total expense ratio is equal to the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Select Small Cap Fund.The Board considered that the Fund’s advisory fees are consistent with the peer group average and the Fund's sub-advisory fees are lower than the peer group average.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Nasdaq® 25 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Value Line® 30 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is higher than the peer group average, due to the license fee paid to Value Line.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management DowSM Dividend Fund.The Board considered that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management S&P® 24 Fund.The Board considered that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management JNL 5 Fund.The Board considered that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is consistent with the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management VIP Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are consistent with the respective peer group averages.The Board noted that the Fund’s total expense ratio is consistent with the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management JNL Optimized 5 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management S&P® SMid 60 Fund.The Board took into account that the Fund’s advisory and sub-advisory fees are lower than the respective peer group averages.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management NYSE® International 25 Fund.The Board considered that the Fund’s advisory fees are equal to the peer group average and the Fund's sub-advisory fees are lower than the peer group average.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Communications Sector Fund.The Board took into account that the Fund’s advisory fees are lower than the peer group average.The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Consumer Brands Sector Fund.The Board considered that the Fund’s advisory fees are lower than the peer group average.The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Financial Sector Fund.The Board considered that the Fund’s advisory fees are lower than the peer group average .The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the provided. JNL/Mellon Capital Management Healthcare Sector Fund.The Board considered that the Fund’s advisory fees are lower than the peer group average.The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Oil & Gas Sector Fund.The Board took into account that the Fund’s advisory fees are lower than the peer group average.The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. JNL/Mellon Capital Management Technology Sector Fund.The Board took into account that the Fund’s advisory fees are lower than the peer group average.The Fund is the only fund in the peer group with a sub-advisory fee.The Board noted that the Fund’s total expense ratio is lower than the peer group average.The Board concluded that the advisory and sub-advisory fees are in the best interests of the Fund and its shareholders in light of the services provided. Economies of Scale The Board considered whether each Fund’s proposed advisory fee reflects the potential for economies of scale for the benefit of Fund shareholders.Based on information provided by JNAM, the Board noted that the fee arrangement for each Fund contains breakpoints that decrease the fee rate as assets increase.The Board concluded that the advisory fees in some measure share economies of scale with shareholders. Other Benefits to JNAM and the Sub-Advisers In evaluating the benefits that may accrue to JNAM through its relationship with the Funds, the Board noted that JNAM and certain of its affiliates would serve the Funds in various capacities, including as adviser, administrator, transfer agent and distributor, and receive compensation from the Funds in connection with providing services to the Funds.The Board noted that each service to be provided to the Funds by JNAM or one of its affiliates would be pursuant to a written agreement, which the Board would evaluate periodically as required by law.The Board also noted that certain Sub-Advisers would pay for portions of meetings organized by the Funds’ distributor to educate wholesalers about the Fund(s) that each of those Sub-Advisers manage.The Board considered JNAM’s assertion that those meetings would not yield a profit to the Funds’ distributor, Sub-Advisers would not be required to participate in the meetings and recommendations to hire or fire Sub-Advisers would not be influenced by a Sub-Adviser’s willingness to participate in the meetings.In addition, certain affiliates of the Sub-Advisers participate in the sale of funds or insurance contracts and are compensated by the Funds’ distributor for its activities, in addition to payments for marketing and conferences.The Board reviewed the monetary values of these transactions.Lastly, certain affiliates of JNAM may receive benefits under the federal income tax laws with respect to tax deductions and credits. In evaluating the benefits that may accrue to the Sub-Advisers through their relationship with the Fund(s), the Board noted that each Sub-Adviser may receive indirect benefits in the form of soft dollar arrangements for portfolio securities trades placed with the Funds’ assets and may also develop additional investment advisory business with JNAM, the Funds or other clients of the sub-adviser as a result of its relationship with the Fund(s).Further, the Board considered that in the case of Mellon Capital Management Corporation (“Mellon”), affiliates served as the custodian and the securities lending agent for the Funds of the JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust through August 28, 2009.The Board also considered that in the case of J.P. Morgan Investment Management, Inc. (“JPMorgan”), affiliates serve as the custodian and the securities lending agent for the Funds of JNL Series Trust, JNL Variable Fund LLC, and the JNL Investors Series Trust, beginning August 31, 2009.The Board considered that each service to be provided to the Funds by the Mellon and JPMorgan affiliates would be pursuant to a written agreement, which the Board would evaluate periodically as required by law. Item 2.Code of Ethics. Not applicable to the semi-annual filing. Item 3.Audit Committee Financial Expert. Not applicable to the semi-annual filing. Item 4.Principal Accountant Fees and Services. Not applicable to the semi-annual filing. Item 5.Audit Committee of Listed Registrants. Not applicable. Item 6.Investments. (a)Below is a Schedule I – Investments in securities of unaffiliated issuers for the JNL/Mellon Capital Management JNL 5 Fund, the JNL/Mellon Capital Management JNL Optimized 5 Fund, the JNL/Mellon Capital Management VIP Fund, the JNL/Mellon Capital Management Consumer Brands Sector Fund, the JNL/Mellon Capital Management Financial Sector Fund, the JNL/Mellon Capital Management Healthcare Sector Fund, and the JNL/Mellon Capital Management Technology Sector Fund for which a summary schedule of investments was provided in the Semi-Annual Report (Unaudited) for the period ended June 30, 2010, pursuant to §210.1212 of Regulation S-X. JNL Variable Fund LLC (Unaudited) Schedules of Investments (in thousands) June 30, 2010 Shares/Par Value JNL/Mellon Capital Management JNL 5 Fund COMMON STOCKS - 99.8% CONSUMER DISCRETIONARY - 18.4% BJ’s Restaurants Inc. (c) $ Buckle Inc. (b) Buffalo Wild Wings Inc. (b) (c) Carter’s Inc. (c) Cato Corp. - Class A CEC Entertainment Inc. (c) Coinstar Inc. (b) (c) Dolan Media Co. (c) Ford Motor Co. (b) (c) Genesco Inc. (c) Gymboree Corp. (c) Hibbett Sports Inc. (c) Home Depot Inc. Jos. A. Bank Clothiers Inc. (c) Lincoln Educational Services Corp. (c) McDonald’s Corp. MDC Holdings Inc. Men’s Wearhouse Inc. (b) Monro Muffler Brake Inc. National CineMedia Inc. National Presto Industries Inc. 54 Peets Coffee & Tea Inc. (b) (c) 99 Polaris Industries Inc. Sally Beauty Holdings Inc. (b) (c) Sears Holdings Corp. (b) (c) Shaw Communications Inc. Texas Roadhouse Inc. - Class A (c) Thomson Reuters Corp. (b) True Religion Apparel Inc. (c) UniFirst Corp. VF Corp. World Wrestling Entertainment Inc. Zumiez Inc. (b) (c) CONSUMER STAPLES - 14.6% Alliance One International Inc. (c) American Dairy Inc. (b) (c) American Italian Pasta Co. (c) B&G Foods Inc. Boston Beer Co. Inc. - Class A (c) 79 Campbell Soup Co. Clorox Co. Coca-Cola Enterprises Inc. ConAgra Foods Inc. Darling International Inc. (c) Hershey Co. Kimberly-Clark Corp. Kraft Foods Inc. - Class A Lancaster Colony Corp. Sara Lee Corp. Sysco Corp. TreeHouse Foods Inc. (b) (c) United Natural Foods Inc. (c) Universal Corp. ENERGY - 8.2% Bill Barrett Corp. (c) Bristow Group Inc. (c) Chevron Corp. CNOOC Ltd. (b) ConocoPhillips Enbridge Inc. Holly Corp. (b) Hornbeck Offshore Services Inc. (c) PetroChina Co. Ltd. (b) Valero Energy Corp. FINANCIALS - 8.8% American Express Co. Bank of China Ltd. (b) Brandywine Realty Trust CBL & Associates Properties Inc. China Construction Bank Corp. DiamondRock Hospitality Co. (c) First Potomac Realty Trust Horace Mann Educators Corp. (b) Man Group Plc Medical Properties Trust Inc. Portfolio Recovery Associates Inc. (b) (c) RSA Insurance Group Plc Wintrust Financial Corp. HEALTH CARE - 9.4% Abaxis Inc. (c) Bio-Reference Labs Inc. (c) Cantel Medical Corp. CIGNA Corp. Computer Programs & Systems Inc. (b) 86 Dionex Corp. (c) Eclipsys Corp. (c) Healthways Inc. (c) HMS Holdings Corp. (c) Invacare Corp. Kindred Healthcare Inc. (c) MedAssets Inc. (c) Merck & Co. Inc. Odyssey HealthCare Inc. (c) Parexel International Corp. (c) Pfizer Inc. Zoll Medical Corp. (b) (c) INDUSTRIALS - 9.8% Advanced Battery Technologies Inc. (b) (c) Aegean Marine Petroleum Network Inc. Apogee Enterprises Inc. AZZ Inc. (b) 93 Badger Meter Inc. BAE Systems Plc Baldor Electric Co. Boeing Co. Chart Industries Inc. (c) Cubic Corp. EnergySolutions Inc. GATX Corp. Genco Shipping & Trading Ltd. (b) (c) GeoEye Inc. (c) Healthcare Services Group Inc. II-VI Inc. (c) Lockheed Martin Corp. Robbins & Myers Inc. Sykes Enterprises Inc. (c) United Stationers Inc. (c) Waste Management Inc. (b) Watsco Inc. (b) INFORMATION TECHNOLOGY - 7.6% Ariba Inc. (b) (c) Blackboard Inc. (b) (c) China Security & Surveillance Technology Inc. (b) (c) CyberSource Corp. (c) Diebold Inc. Hittite Microwave Corp. (c) Lawson Software Inc. (c) MAXIMUS Inc. Micron Technology Inc. (c) Net 1 UEPS Technologies Inc. (c) Netezza Corp. (c) NetScout Systems Inc. (c) Plexus Corp. (c) Progress Software Corp. (c) ScanSource Inc. (c) Tyler Technologies Inc. (c) ViaSat Inc. (c) Western Digital Corp. (c) MATERIALS - 9.3% AMCOL International Corp. Dow Chemical Co. EI Du Pont de Nemours & Co. Glatfelter Huntsman Corp. International Paper Co. Koppers Holdings Inc. LSB Industries Inc. (c) MeadWestvaco Corp. PPG Industries Inc. Sonoco Products Co. Stepan Co. 78 TELECOMMUNICATION SERVICES - 12.2% AT&T Inc. BT Group Plc Cogent Communications Group Inc. (c) Consolidated Communications Holdings Inc. Rogers Communications Inc. Sprint Nextel Corp. (c) Syniverse Holdings Inc. (c) Verizon Communications Inc. Vodafone Group Plc UTILITIES - 1.5% Hongkong Electric Holdings Ltd. Total Common Stocks (cost $3,300,186) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ Total Non-U.S. Government Agency Asset-Backed Securities (cost $13,809) SHORT TERM INVESTMENTS - 6.6% Securities Lending Collateral - 6.6% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $199,477) Total Investments - 106.4% (cost $3,513,472) Other Assets and Liabilities, Net -(6.4%) Total Net Assets - 100% $ JNL/Mellon Capital Management VIP Fund COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 19.8% Bed Bath & Beyond Inc. (c) 34 $ BJ’s Restaurants Inc. (c) 15 Buckle Inc. (b) 26 Buffalo Wild Wings Inc. (b) (c) 10 Carter’s Inc. (c) 32 Cato Corp. - Class A 15 CEC Entertainment Inc. (c) 13 Coach Inc. 52 Coinstar Inc. (b) (c) 17 DirecTV - Class A (c) Dolan Media Co. (c) 17 Dress Barn Inc. (c) 21 Expedia Inc. Garmin Ltd. (b) 26 Genesco Inc. (c) 13 Guess? Inc. 27 Gymboree Corp. (c) 17 Hibbett Sports Inc. (c) 16 J Crew Group Inc. (c) 18 Jo-Ann Stores Inc. (c) 13 Jos. A. Bank Clothiers Inc. (c) 10 Leggett & Platt Inc. 89 Liberty Media Corp. - Interactive (c) 74 Lincoln Educational Services Corp. (c) 14 Men’s Wearhouse Inc. 29 Monro Muffler Brake Inc. 11 National CineMedia Inc. 23 National Presto Industries Inc. 4 Peets Coffee & Tea Inc. (c) 7 Polo Ralph Lauren Corp. 16 Priceline.com Inc. (c) 13 Sally Beauty Holdings Inc. (c) Scripps Networks Interactive Inc. 46 Sears Holdings Corp. (b) (c) 15 Staples Inc. 93 Starbucks Corp. Texas Roadhouse Inc. - Class A (c) 38 TJX Cos. Inc. 52 True Religion Apparel Inc. (c) 14 TRW Automotive Holdings Corp. (c) 34 Tupperware Brands Corp. 18 UniFirst Corp. 8 Urban Outfitters Inc. (c) 70 Valassis Communications Inc. (c) 25 Vivendi SA 76 World Wrestling Entertainment Inc. 15 Zumiez Inc. (c) 17 CONSUMER STAPLES - 6.5% Alliance One International Inc. (c) 51 American Dairy Inc. (b) (c) 12 American Italian Pasta Co. (c) 11 B&G Foods Inc. 27 Boston Beer Co. Inc. - Class A (c) 6 Colgate-Palmolive Co. 23 Costco Wholesale Corp. 57 Darling International Inc. (c) 47 Kraft Foods Inc. - Class A 68 Lancaster Colony Corp. 16 Lorillard Inc. 24 NBTY Inc. (c) 18 Nu Skin Enterprises Inc. 19 Philip Morris International Inc. 40 TreeHouse Foods Inc. (c) 18 United Natural Foods Inc. (c) 24 Universal Corp. 14 ENERGY - 6.8% Bill Barrett Corp. (c) 25 BP Plc Bristow Group Inc. (c) 20 ENI SpA 90 FMC Technologies Inc. (c) 33 Holly Corp. 28 Hornbeck Offshore Services Inc. (c) 14 National Oilwell Varco Inc. 43 Newfield Exploration Co. (c) 39 Peabody Energy Corp. 42 Royal Dutch Shell Plc - Class B 77 StatoilHydro ASA 90 Total SA 36 FINANCIALS - 12.0% AFLAC Inc. 99 Allstate Corp. 61 BB&T Corp. 72 Brandywine Realty Trust 72 Cash America International Inc. 13 CBL & Associates Properties Inc. 78 Cincinnati Financial Corp. 70 DiamondRock Hospitality Co. (c) 65 First Niagara Financial Group Inc. First Potomac Realty Trust 17 FirstMerit Corp. 90 Franklin Resources Inc. 18 Horace Mann Educators Corp. 22 Medical Properties Trust Inc. 46 Muenchener Rueckversicherungs AG 15 New York Community Bancorp Inc. People’s United Financial Inc. Plum Creek Timber Co. Inc. (b) 50 Portfolio Recovery Associates Inc. (b) (c) 9 T. Rowe Price Group Inc. 36 Wintrust Financial Corp. 14 Zurich Financial Services AG 10 HEALTH CARE - 8.0% Abaxis Inc. (c) 12 Baxter International Inc. 32 Bio-Reference Labs Inc. (c) 15 Cantel Medical Corp. 9 Catalyst Health Solutions Inc. (c) 13 Computer Programs & Systems Inc. 6 Dionex Corp. (c) 10 Eclipsys Corp. (c) 32 Express Scripts Inc. (c) 71 Healthways Inc. (c) 18 HMS Holdings Corp. (c) 15 Invacare Corp. 18 Kindred Healthcare Inc. (c) 22 Life Technologies Corp. (c) 23 MedAssets Inc. (c) 32 Medco Health Solutions Inc. (c) 30 Medicis Pharmaceutical Corp. 18 Merck & Co. Inc. 50 Mylan Inc. (b) (c) 39 Odyssey HealthCare Inc. (c) 19 Parexel International Corp. (c) 32 Sirona Dental Systems Inc. (c) 15 Warner Chilcott Plc (c) 32 Waters Corp. (c) 31 Zoll Medical Corp. (c) 12 INDUSTRIALS - 4.9% Advanced Battery Technologies Inc. (b) (c) 34 Aegean Marine Petroleum Network Inc. 25 Apogee Enterprises Inc. 16 AZZ Inc. 7 Badger Meter Inc. 8 Baldor Electric Co. 26 Chart Industries Inc. (c) 15 Cubic Corp. 15 Dun & Bradstreet Corp. 22 EnergySolutions Inc. 49 Fastenal Co. (b) 19 Flowserve Corp. 20 Genco Shipping & Trading Ltd. (b) (c) 18 GeoEye Inc. (c) 11 Healthcare Services Group Inc. 25 II-VI Inc. (c) 17 Robbins & Myers Inc. 19 Sykes Enterprises Inc. (c) 24 United Stationers Inc. (c) 13 United Technologies Corp. 28 INFORMATION TECHNOLOGY - 17.8% Adobe Systems Inc. (c) 67 Apple Inc. (c) 22 Ariba Inc. (c) 50 Blackboard Inc. (b) (c) 18 Blue Coat Systems Inc. (c) 16 CA Inc. 66 Check Point Software Technologies Ltd. (c) 27 China Security & Surveillance Technology Inc. (b) (c) 35 Citrix Systems Inc. (c) 24 Cognizant Technology Solutions Corp. (c) 85 CyberSource Corp. (c) 39 eBay Inc. (c) F5 Networks Inc. (c) 23 FLIR Systems Inc. (c) 19 Google Inc. - Class A (c) 3 Hittite Microwave Corp. (c) 17 International Business Machines Corp. 14 Lawson Software Inc. (c) 90 Marvell Technology Group Ltd. (c) Maxim Integrated Products Inc. 39 MAXIMUS Inc. 10 Micron Technology Inc. (c) Microsoft Corp. Net 1 UEPS Technologies Inc. (c) 26 Netezza Corp. (c) 34 NetScout Systems Inc. (c) 22 Plexus Corp. (c) 22 Progress Software Corp. (c) 22 ScanSource Inc. (c) 15 Teradata Corp. (c) 60 Tyler Technologies Inc. (c) 19 Unisys Corp. (c) 13 ViaSat Inc. (c) 18 Western Digital Corp. (c) 65 MATERIALS - 2.8% AMCOL International Corp. 18 Glatfelter 25 Koppers Holdings Inc. 11 LSB Industries Inc. (c) 12 Lubrizol Corp. 20 NewMarket Corp. 4 RPM International Inc. 90 Stepan Co. 5 Valspar Corp. 67 TELECOMMUNICATION SERVICES - 6.5% AT&T Inc. 65 Cogent Communications Group Inc. (c) 24 Consolidated Communications Holdings Inc. 16 Deutsche Telekom AG France Telecom SA 92 Koninklijke KPN NV Millicom International Cellular SA 14 NII Holdings Inc. - Class B (c) 48 Swisscom AG 6 Syniverse Holdings Inc. (c) 39 Telefonica SA 81 Vodafone Group Plc UTILITIES - 14.3% American Electric Power Co. Inc. 53 DTE Energy Co. 42 E.ON AG 55 Edison International 52 Enel SpA Fortum Oyj 85 Gas Natural SDG SA (b) National Grid Plc NextEra Energy Inc. 34 Nicor Inc. 43 NiSource Inc. Northeast Utilities 71 PG&E Corp. 41 Pinnacle West Capital Corp. 50 Public Service Enterprise Group Inc. Questar Corp. 46 RWE AG 24 SCANA Corp. 48 Sempra Energy 67 Total Common Stocks (cost $275,663) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 40 Total Non-U.S. Government Agency Asset-Backed Securities (cost $934) 40 SHORT TERM INVESTMENTS - 4.3% Mutual Funds - 0.5% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $10,659) Total Investments - 103.7% (cost $287,256) Other Assets and Liabilities, Net -(3.7%) Total Net Assets - 100% $ JNL/Mellon Capital Management JNL Optimized 5 Fund COMMON STOCKS - 99.4% CONSUMER DISCRETIONARY - 22.7% Bed Bath & Beyond Inc. (c) 84 $ DirecTV - Class A (c) Dress Barn Inc. (c) 52 Expedia Inc. Garmin Ltd. (b) 62 Guess? Inc. 64 Home Depot Inc. J Crew Group Inc. (b) (c) 45 Jo-Ann Stores Inc. (c) 31 Liberty Media Corp. - Interactive (c) MDC Holdings Inc. 68 Polaris Industries Inc. 50 Polo Ralph Lauren Corp. 40 Priceline.com Inc. (c) 31 Sears Holdings Corp. (b) (c) 36 Shaw Communications Inc. Staples Inc. Starbucks Corp. Thomson Reuters Corp. 66 TRW Automotive Holdings Corp. (c) 84 Tupperware Brands Corp. 45 Urban Outfitters Inc. (c) Valassis Communications Inc. (c) 61 VF Corp. 29 Vivendi SA CONSUMER STAPLES - 7.7% Campbell Soup Co. 62 Clorox Co. 35 ConAgra Foods Inc. 92 Costco Wholesale Corp. Hershey Co. 59 Kimberly-Clark Corp. 34 Kraft Foods Inc. - Class A NBTY Inc. (c) 44 Nu Skin Enterprises Inc. 44 Sara Lee Corp. Sysco Corp. 76 ENERGY - 9.6% BP Plc CNOOC Ltd. ConocoPhillips 41 Enbridge Inc. 47 ENI SpA Newfield Exploration Co. (c) 93 PetroChina Co. Ltd. Royal Dutch Shell Plc - Class B StatoilHydro ASA Total SA 83 Valero Energy Corp. FINANCIALS - 8.9% AFLAC Inc. Bank of China Ltd. (b) Cash America International Inc. 32 China Construction Bank Corp. Man Group Plc Muenchener Rueckversicherungs AG 34 RSA Insurance Group Plc Zurich Financial Services AG 24 HEALTH CARE - 5.2% Catalyst Health Solutions Inc. (c) 31 Express Scripts Inc. (c) Life Technologies Corp. (c) 57 Medicis Pharmaceutical Corp. 42 Mylan Inc. (b) (c) 97 Pfizer Inc. Sirona Dental Systems Inc. (c) 39 Warner Chilcott Plc (c) 78 INDUSTRIALS - 3.6% BAE Systems Plc Fastenal Co. (b) 46 GATX Corp. 75 Lockheed Martin Corp. 28 Waste Management Inc. 62 Watsco Inc. 43 INFORMATION TECHNOLOGY - 19.8% Adobe Systems Inc. (c) Apple Inc. (c) 53 Blue Coat Systems Inc. (b) (c) 39 CA Inc. Check Point Software Technologies Ltd. (c) 65 Citrix Systems Inc. (c) 57 Cognizant Technology Solutions Corp. (c) Diebold Inc. 74 eBay Inc. (c) F5 Networks Inc. (c) 55 FLIR Systems Inc. (c) 48 Marvell Technology Group Ltd. (c) Maxim Integrated Products Inc. 97 Micron Technology Inc. (c) Microsoft Corp. Unisys Corp. (c) 30 Western Digital Corp. (c) MATERIALS - 3.1% Huntsman Corp. Lubrizol Corp. 48 MeadWestvaco Corp. 75 NewMarket Corp. 11 PPG Industries Inc. 36 Sonoco Products Co. 72 TELECOMMUNICATION SERVICES - 12.1% AT&T Inc. BT Group Plc Deutsche Telekom AG France Telecom SA (b) Koninklijke KPN NV Millicom International Cellular SA 34 NII Holdings Inc. - Class B (c) Rogers Communications Inc. 68 Swisscom AG 14 Telefonica SA Verizon Communications Inc. Vodafone Group Plc UTILITIES - 6.7% E.ON AG Enel SpA Fortum Oyj Gas Natural SDG SA (b) Hongkong Electric Holdings Ltd. National Grid Plc RWE AG 54 Total Common Stocks (cost $455,242) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 25 Total Non-U.S. Government Agency Asset-Backed Securities (cost $591) 25 SHORT TERM INVESTMENTS - 3.1% Mutual Funds - 0.2% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 2.9% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $12,309) Total Investments - 102.5% (cost $468,142) Other Assets and Liabilities, Net -(2.5%) Total Net Assets - 100% $ JNL/Mellon Capital Management Consumer Brands Sector Fund COMMON STOCKS - 101.2% CONSUMER DISCRETIONARY - 72.6% 99 Cents Only Stores (c) 2 $ 26 Aaron’s Inc. 3 49 Abercrombie & Fitch Co. - Class A 3 Advance Auto Parts Inc. 3 Aeropostale Inc. (c) 4 Amazon.com Inc. (c) 14 American Eagle Outfitters Inc. 7 84 AnnTaylor Stores Corp. (c) 2 39 Apollo Group Inc. - Class A (c) 5 Arbitron Inc. 1 25 AutoNation Inc. (b) (c) 3 58 AutoZone Inc. (c) 1 Bally Technologies Inc. (c) 2 68 Barnes & Noble Inc. (b) 1 18 Bed Bath & Beyond Inc. (c) 10 Best Buy Co. Inc. 14 Big Lots Inc. (c) 3 Bob Evans Farms Inc. 1 32 Boyd Gaming Corp. (b) (c) 2 19 Brinker International Inc. 4 60 Buckle Inc. (b) 1 33 Burger King Holdings Inc. 4 62 Cablevision Systems Corp. - Class A 10 Career Education Corp. (c) 3 60 Carmax Inc. (c) 9 Carnival Corp. 16 Cato Corp. - Class A 1 24 CBS Corp. - Class B 25 CEC Entertainment Inc. (c) 1 32 Cheesecake Factory Inc. (c) 2 49 Chico’s FAS Inc. 7 70 Childrens Place Retail Stores Inc. (c) 1 32 Chipotle Mexican Grill Inc. - Class A (c) 1 Choice Hotels International Inc. 1 40 Collective Brands Inc. (c) 2 39 Comcast Corp. - Class A 81 Comcast Corp. - Special Class A 29 Corinthian Colleges Inc. (b) (c) 4 36 Cracker Barrel Old Country Store Inc. 1 41 CTC Media Inc. 2 29 Darden Restaurants Inc. 6 DeVry Inc. 2 Dick’s Sporting Goods Inc. (c) 4 89 Dillard’s Inc. - Class A 2 46 DirecTV - Class A (c) 35 Discovery Communications Inc. - Class A (c) 5 Discovery Communications Inc. - Class C (c) 6 DISH Network Corp. 8 Dollar Tree Inc. (c) 5 DreamWorks Animation SKG Inc. (c) 3 74 Dress Barn Inc. (c) 3 66 Expedia Inc. 8 Family Dollar Stores Inc. 5 Foot Locker Inc. 6 79 GameStop Corp. - Class A (c) 6 Gannett Co. Inc. (b) 9 Gap Inc. 15 Gaylord Entertainment Co. (b) (c) 1 31 Genesco Inc. (c) 1 24 Group 1 Automotive Inc. (c) 1 21 Guess? Inc. 2 73 Gymboree Corp. (c) 1 50 H&R Block Inc. 13 Hillenbrand Inc. 2 51 Home Depot Inc. 67 HSN Inc. (c) 2 37 Hyatt Hotels Corp. - Class A (c) 1 54 Interactive Data Corp. 1 45 International Game Technology 12 International Speedway Corp. - Class A 1 28 Interpublic Group of Cos. Inc. (b) (c) 19 Interval Leisure Group Inc. (c) 1 18 ITT Educational Services Inc. (b) (c) 1 J Crew Group Inc. (c) 2 76 J.C. Penney Co. Inc. 8 Jack in the Box Inc. (c) 2 43 John Wiley & Sons Inc. 2 73 Kohl’s Corp. (c) 11 Lamar Advertising Co. (c) 2 57 Las Vegas Sands Corp. (b) (c) 17 Liberty Global Inc. - Class A (c) 5 Liberty Global Inc. (c) 5 Liberty Media - Starz(c) 2 Liberty Media Corp. - Capital (c) 3 Liberty Media Corp. - Interactive (c) 22 Life Time Fitness Inc. (b) (c) 2 50 Limited Brands Inc. 11 Live Nation Inc. (c) 6 58 Lowe’s Cos. Inc. 57 Macy’s Inc. 16 Madison Square Garden Inc. - Class A (c) 3 50 Marriott International Inc. - Class A 12 Matthews International Corp. - Class A 1 37 McDonald’s Corp. 43 McGraw-Hill Cos. Inc. 12 Men’s Wearhouse Inc. 2 34 Meredith Corp. 1 43 MGM Mirage (b) (c) 10 94 Morningstar Inc. (c) 1 36 NetFlix Inc. (b) (c) 2 New York Times Co. - Class A (c) 4 33 News Corp. - Class A 71 News Corp. - Class B 17 Nordstrom Inc. 7 Office Depot Inc. (c) 10 42 OfficeMax Inc. (c) 3 45 Omnicom Group Inc. 12 O’Reilly Automotive Inc. (c) 5 Orient-Express Hotels Ltd. (c) 4 33 Panera Bread Co. - Class A (c) 1 90 Papa John’s International Inc. (c) 1 21 Penn National Gaming Inc. (c) 3 62 PetSmart Inc. 5 PF Chang’s China Bistro Inc. (b) 1 34 Pinnacle Entertainment Inc. (c) 2 22 Priceline.com Inc. (c) 2 RadioShack Corp. 5 97 Regal Entertainment Group - Class A 3 39 Regis Corp. 2 37 Rent-A-Center Inc. (c) 3 52 Ross Stores Inc. 5 Royal Caribbean Cruises Ltd. (b) (c) 5 Saks Inc. (b) (c) 5 41 Sally Beauty Holdings Inc. (b) (c) 4 32 Scholastic Corp. 1 24 Scientific Games Corp. - Class A (c) 3 23 Scripps Networks Interactive Inc. 4 Sears Holdings Corp. (b) (c) 2 Service Corp. International 10 73 Signet Jewelers Ltd. (c) 3 94 Sonic Corp. (c) 2 17 Sotheby’s - Class A 3 63 Staples Inc. 29 Starbucks Corp. 29 Starwood Hotels & Resorts Worldwide Inc. 7 Strayer Education Inc. (b) 1 Target Corp. 26 Tiffany & Co. 5 Time Warner Cable Inc. 14 Time Warner Inc. 45 TJX Cos. Inc. 16 Tractor Supply Co. 1 88 Urban Outfitters Inc. (c) 5 Vail Resorts Inc. (b) (c) 1 52 Valassis Communications Inc. (c) 2 64 Viacom Inc. - Class B 22 Walt Disney Co. (b) 71 Washington Post Co. - 92 Weight Watchers International Inc. 1 35 Wendy’s/Arby’s Group Inc. 13 54 Williams-Sonoma Inc. 4 95 WMS Industries Inc. (c) 2 92 Wyndham Worldwide Corp. 7 Wynn Resorts Ltd. 3 Yum! Brands Inc. 18 CONSUMER STAPLES - 19.0% BJ’s Wholesale Club Inc. (c) 2 81 Casey’s General Stores Inc. 2 72 Costco Wholesale Corp. 17 CVS Caremark Corp. 54 Kroger Co. 24 Rite Aid Corp. (b) (c) 22 22 Ruddick Corp. (b) 2 53 Safeway Inc. 15 SUPERVALU Inc. 8 91 Sysco Corp. 23 United Natural Foods Inc. (c) 2 49 Walgreen Co. 39 Wal-Mart Stores Inc. 84 Whole Foods Market Inc. (c) 5 HEALTH CARE - 3.5% AmerisourceBergen Corp. 11 Cardinal Health Inc. 14 Chemed Corp. 1 51 McKesson Corp. 11 Omnicare Inc. 5 VCA Antech Inc. (c) 3 85 INDUSTRIALS - 3.4% Alaska Air Group Inc. (c) 1 64 AMR Corp. (c) 13 90 Avis Budget Group Inc. (c) 4 39 Continental Airlines Inc. - Class B (c) 6 Copart Inc. (c) 3 Delta Air Lines Inc. (c) 31 Dun & Bradstreet Corp. 2 Hertz Global Holdings Inc. (c) 7 70 IHS Inc. (b) (c) 2 JetBlue Airways Corp. (b) (c) 10 55 Rollins Inc. 2 42 SkyWest Inc. (b) 2 26 Southwest Airlines Co. 29 UAL Corp. (b) (c) 7 US Airways Group Inc. (b) (c) 7 56 INFORMATION TECHNOLOGY - 2.7% Acxiom Corp. (c) 3 44 Dolby Laboratories Inc. - Class A (c) 2 eBay Inc. (c) 44 Factset Research Systems Inc. 2 GSI Commerce Inc. (c) 2 66 ValueClick Inc. (c) 3 34 WebMD Health Corp. - Class A (c) 2 89 Total Common Stocks (cost $50,855) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 30 1 Total Non-U.S. Government Agency Asset-Backed Securities (cost $30) 1 SHORT TERM INVESTMENTS - 4.4% Securities Lending Collateral - 4.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $2,231) Total Investments - 105.6% (cost $53,116) Other Assets and Liabilities, Net -(5.6%) Total Net Assets - 100% $ JNL/Mellon Capital Management Financial Sector Fund COMMON STOCKS - 100.3% FINANCIALS - 96.2% ACE Ltd. 30 $ Affiliated Managers Group Inc. (c) 4 AFLAC Inc. 42 Alexandria Real Estate Equities Inc. 4 Alleghany Corp. (c) 1 Allied World Assurance Co. Holdings Ltd. 4 Allstate Corp. 49 AMB Property Corp. 14 American Campus Communities Inc. 5 American Express Co. 96 American Financial Group Inc. 7 American International Group Inc. (b) (c) 10 American National Insurance Co. 1 AmeriCredit Corp. (c) 5 99 Ameriprise Financial Inc. 23 Annaly Capital Management Inc. 50 AON Corp. 22 Apartment Investment & Management Co. 10 Arch Capital Group Ltd. (c) 4 Argo Group International Holdings Ltd. 3 77 Arthur J Gallagher & Co. 9 Aspen Insurance Holdings Ltd. 7 Associated Banc-Corp (b) 15 Assurant Inc. 10 Assured Guaranty Ltd. 16 Astoria Financial Corp. 8 AvalonBay Communities Inc. 7 Axis Capital Holdings Ltd. 13 BancorpSouth Inc. (b) 6 Bank of America Corp. Bank of Hawaii Corp. 4 Bank of New York Mellon Corp. (a) BB&T Corp. 62 Berkshire Hathaway Inc. - Class B (c) 71 BioMed Realty Trust Inc. 10 BlackRock Inc. 4 BOK Financial Corp. 2 91 Boston Properties Inc. 13 Brandywine Realty Trust 11 BRE Properties Inc. - Class A (b) 6 Brookfield Properties Corp. 23 Brown & Brown Inc. 10 Camden Property Trust 6 Capital One Financial Corp. 41 CapitalSource Inc. 22 Capitol Federal Financial 2 60 Cathay General Bancorp 7 67 CB Richard Ellis Group Inc. - Class A (c) 28 CBL & Associates Properties Inc. 13 Charles Schwab Corp. 88 Chimera Investment Corp. 65 Chubb Corp. 31 Cincinnati Financial Corp. 13 CIT Group Inc. (c) 18 Citigroup Inc. (c) City National Corp. 4 CME Group Inc. 6 CNO Financial Group Inc. (c) 22 Colonial Properties Trust 5 73 Comerica Inc. 16 Commerce Bancshares Inc. 6 Corporate Office Properties Trust 5 Cullen/Frost Bankers Inc. 5 DCT Industrial Trust Inc. 17 75 Delphi Financial Group Inc. 4 93 Developers Diversified Realty Corp. 16 DiamondRock Hospitality Co. (c) 12 99 Digital Realty Trust Inc. (b) 8 Discover Financial Services 49 Douglas Emmett Inc. 11 Duke Realty Corp. 20 DuPont Fabros Technology Inc. 5 E*Trade Financial Corp.(c) 16 East West Bancorp Inc. 14 EastGroup Properties Inc. 2 81 Eaton Vance Corp. (b) 10 Endurance Specialty Holdings Ltd. 5 Entertainment Properties Trust 3 Equity Lifestyle Properties Inc. 3 Equity Residential 25 Erie Indemnity Co. - Class A 3 Essex Property Trust Inc. (b) 3 Everest Re Group Ltd. 5 Federal Realty Investment Trust 5 Federated Investors Inc. - Class B (b) 9 Fidelity National Financial Inc. - Class A 20 Fifth Third Bancorp 72 First American Financial Corp. 11 First Financial Bankshares Inc. (b) 2 83 First Horizon National Corp. (c) 20 First Midwest Bancorp Inc. (b) 6 76 First Niagara Financial Group Inc. 19 FirstMerit Corp. 10 FNB Corp. 9 71 Forest City Enterprises Inc. - Class A (b) (c) 10 Forestar Group Inc. (b) (c) 3 51 Franklin Resources Inc. 14 Franklin Street Properties Corp. 6 74 Fulton Financial Corp. 17 Genworth Financial Inc. - Class A (c) 44 Glacier Bancorp Inc. 6 81 GLG Partners Inc. (c) 14 60 Goldman Sachs Group Inc. 39 Greenhill & Co. Inc. (b) 2 Hancock Holding Co. 3 87 Hanover Insurance Group Inc. 4 Hartford Financial Services Group Inc. 41 Hatteras Financial Corp. (b) 3 83 HCC Insurance Holdings Inc. 10 HCP Inc. 27 Health Care REIT Inc. (b) 11 Healthcare Realty Trust Inc. 5 Highwoods Properties Inc. 6 Home Properties Inc. 3 Horace Mann Educators Corp. 3 46 Hospitality Properties Trust 11 Host Hotels & Resorts Inc. 57 HRPT Properties Trust 22 Hudson City Bancorp Inc. 43 Huntington Bancshares Inc. 63 IberiaBank Corp. 2 IntercontinentalExchange Inc. (c) 7 International Bancshares Corp. (b) 4 71 Invesco Ltd. 39 Investment Technology Group Inc. (c) 3 56 Janus Capital Group Inc. 15 Jefferies Group Inc. (b) 9 Jones Lang LaSalle Inc. 4 JPMorgan Chase & Co. KBW Inc. (c) 3 59 KeyCorp (b) 79 Kilroy Realty Corp. (b) 4 Kimco Realty Corp. 36 Knight Capital Group Inc. (c) 7 LaSalle Hotel Properties 6 Legg Mason Inc. 14 Lexington Realty Trust (b) 7 41 Liberty Property Trust (b) 10 Lincoln National Corp. 27 Loews Corp. 32 M&T Bank Corp. (b) 8 Macerich Co. 11 Mack-Cali Realty Corp. 7 Markel Corp. (c) 1 Marsh & McLennan Cos. Inc. 48 Marshall & Ilsley Corp. 46 MB Financial Inc. 4 79 MBIA Inc. (b) (c) 15 82 Mercury General Corp. 2 86 MetLife Inc. 53 MF Global Holdings Ltd. (c) 7 40 MFA Financial Inc. 25 MGIC Investment Corp. (c) 20 Mid-America Apartment Communities Inc. 2 Montpelier Re Holdings Ltd. 7 99 Moody’s Corp. (b) 17 Morgan Stanley MSCI Inc. (c) 10 NASDAQ OMX Group Inc. (c) 14 National Penn Bancshares Inc. 10 62 National Retail Properties Inc. 8 Nationwide Health Properties Inc. 10 New York Community Bancorp Inc. 38 NewAlliance Bancshares Inc. (b) 9 96 Northern Trust Corp. 22 NYSE Euronext 23 Old National Bancorp 7 72 Old Republic International Corp. 20 Omega Healthcare Investors Inc. 7 optionsXpress Holdings Inc. (c) 4 60 PacWest Bancorp 2 43 Park National Corp. (b) 1 58 PartnerRe Ltd. 7 People’s United Financial Inc. 33 Piper Jaffray Cos. (c) 2 50 Platinum Underwriters Holdings Ltd. 4 Plum Creek Timber Co. Inc. 15 PNC Financial Services Group Inc. 47 Popular Inc. (c) 58 Post Properties Inc. 4 98 Potlatch Corp. 3 Principal Financial Group Inc. 27 PrivateBancorp Inc. 6 69 ProAssurance Corp. (c) 3 Progressive Corp. 58 ProLogis 42 Prosperity Bancshares Inc. 4 Protective Life Corp. 7 Provident Financial Services Inc. 4 47 Prudential Financial Inc. 42 Public Storage 13 Radian Group Inc. 12 88 Raymond James Financial Inc. 9 Rayonier Inc. 7 Realty Income Corp. (b) 9 Redwood Trust Inc. 5 79 Regency Centers Corp. 8 Regions Financial Corp. Reinsurance Group of America Inc. 6 RenaissanceRe Holdings Ltd. 5 RLI Corp. 2 86 SEI Investments Co. 14 Selective Insurance Group 4 59 Senior Housing Properties Trust (b) 11 Simon Property Group Inc. 26 SL Green Realty Corp. 7 SLM Corp. (c) 42 St. Joe Co. (b) (c) 8 StanCorp Financial Group Inc. 4 State Street Corp. 45 Sterling Bancshares Inc. 7 31 Stifel Financial Corp. (c) 3 Sunstone Hotel Investors Inc. (c) 9 87 SunTrust Banks Inc. 46 Susquehanna Bancshares Inc. 10 81 SVB Financial Group (b) (c) 3 Synovus Financial Corp. 36 92 T. Rowe Price Group Inc. 24 Tanger Factory Outlet Centers Inc. 4 Taubman Centers Inc. 5 TCF Financial Corp. 11 TD Ameritrade Holding Corp. (c) 21 TFS Financial Corp. 8 Torchmark Corp. 7 Tower Group Inc. 3 63 Transatlantic Holdings Inc. 6 Travelers Cos. Inc. 47 TrustCo Bank Corp. (b) 5 30 Trustmark Corp. (b) 5 U.S. Bancorp UDR Inc. 13 UMB Financial Corp. 3 95 Umpqua Holdings Corp. 10 United Bankshares Inc. (b) 3 82 Unitrin Inc. 4 Unum Group 30 Validus Holdings Ltd. 8 Valley National Bancorp (b) 15 Ventas Inc. 14 Vornado Realty Trust 16 Waddell & Reed Financial Inc. - Class A 7 Washington Federal Inc. 10 Washington Real Estate Investment Trust 5 Webster Financial Corp. 6 Weingarten Realty Investors 10 Wells Fargo & Co. Westamerica Bancorporation (b) 3 White Mountains Insurance Group Ltd. 1 Whitney Holding Corp. 8 70 Willis Group Holdings Plc 15 Wilmington Trust Corp. 7 79 Wintrust Financial Corp. 2 78 WR Berkley Corp. 12 XL Capital Ltd. - Class A 31 Zions Bancorporation (b) 15 INDUSTRIALS - 0.2% Equifax Inc. 11 INFORMATION TECHNOLOGY - 3.9% MasterCard Inc. 9 Visa Inc. - Class A 45 Western Union Co. 63 Total Common Stocks (cost $146,603) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 11 Total Non-U.S. Government Agency Asset-Backed Securities (cost $261) 11 SHORT TERM INVESTMENTS - 4.7% Mutual Funds - 0.9% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 3.8% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $7,177) Total Investments - 105.0% (cost $154,041) Other Assets and Liabilities, Net -(5.0%) Total Net Assets - 100% $ JNL/Mellon Capital Management Healthcare Sector Fund COMMON STOCKS - 100.5% HEALTH CARE - 100.5% Abbott Laboratories $ Acorda Therapeutics Inc. (c) 5 Aetna Inc. 50 Alcon Inc. - ADR 9 Alexion Pharmaceuticals Inc. (c) 11 Alkermes Inc. (c) 10 Allergan Inc. 36 Amedisys Inc. (b) (c) 3 American Medical Systems Holdings Inc. (c) 9 AMERIGROUP Corp. (c) 6 Amgen Inc. (c) Amylin Pharmaceuticals Inc. (b) (c) 15 Auxilium Pharmaceuticals Inc. (b) (c) 5 Baxter International Inc. 71 Beckman Coulter Inc. 8 Becton Dickinson & Co. 26 Biogen Idec Inc. (c) 30 BioMarin Pharmaceutical Inc. (b) (c) 12 Bio-Rad Laboratories Inc. - Class A (c) 2 Boston Scientific Corp. (c) Bristol-Myers Squibb Co. Brookdale Senior Living Inc. (c) 6 94 CareFusion Corp. (c) 21 Catalyst Health Solutions Inc. (c) 5 Celera Corp. (c) 10 63 Celgene Corp. (c) 54 Centene Corp. (c) 6 Cephalon Inc. (c) 9 Cepheid Inc. (b) (c) 7 Charles River Laboratories International Inc. (c) 8 CIGNA Corp. 32 Community Health Systems Inc. (c) 11 Cooper Cos. Inc. 6 Covance Inc. (c) 7 Coventry Health Care Inc. (c) 17 Covidien Plc 59 CR Bard Inc. 11 Cubist Pharmaceuticals Inc. (c) 7 DaVita Inc. (c) 12 Dendreon Corp. (c) 16 Dentsply International Inc. 17 Edwards Lifesciences Corp. (c) 13 Eli Lilly & Co. Emergency Medical Services Corp. (c) 3 Endo Pharmaceuticals Holdings Inc. (c) 12 Express Scripts Inc. (c) 60 Forest Laboratories Inc. (c) 36 Gen-Probe Inc. (c) 6 Genzyme Corp. (c) 31 Gilead Sciences Inc. (c) Haemonetics Corp. (c) 3 Health Management Associates Inc. (c) 28 Health Net Inc. (c) 12 HealthSouth Corp. (b) (c) 11 Healthways Inc. (c) 3 41 Henry Schein Inc. (c) 11 Hill-Rom Holdings Inc. 8 HMS Holdings Corp. (c) 3 Hologic Inc. (c) 31 Hospira Inc. (c) 19 Human Genome Sciences Inc. (c) 22 Humana Inc. (c) 20 Idexx Laboratories Inc. (b) (c) 7 Illumina Inc. (b) (c) 14 Immucor Inc. (c) 8 Incyte Corp. (b) (c) 12 Intuitive Surgical Inc. (c) 5 Invacare Corp. (b) 3 69 Inverness Medical Innovations Inc. (c) 10 Isis Pharmaceuticals Inc. (c) 10 97 Johnson & Johnson Kinetic Concepts Inc. (c) 8 King Pharmaceuticals Inc. (c) 29 Laboratory Corp. of America Holdings (c) 12 Life Technologies Corp. (c) 21 LifePoint Hospitals Inc. (c) 6 Lincare Holdings Inc. (c) 12 Magellan Health Services Inc. (c) 4 Masimo Corp. 6 Medco Health Solutions Inc. (c) 54 Medicis Pharmaceutical Corp. 7 Mednax Inc. (c) 5 Medtronic Inc. Merck & Co. Inc. Millipore Corp. (c) 7 Mylan Inc. (b) (c) 37 Myriad Genetics Inc. (c) 12 Nektar Therapeutics (c) 11 NuVasive Inc. (b) (c) 5 Odyssey HealthCare Inc. (c) 4 Onyx Pharmaceuticals Inc. (c) 7 Owens & Minor Inc. 7 Par Pharmaceutical Cos. Inc. (c) 4 Parexel International Corp. (c) 7 Patterson Cos. Inc. 12 PDL BioPharma Inc. 15 85 Perrigo Co. 10 Pfizer Inc. Pharmaceutical Product Development Inc. 13 PharMerica Corp. (c) 4 53 PSS World Medical Inc. (b) (c) 7 Psychiatric Solutions Inc. (c) 6 Quest Diagnostics Inc. 18 Regeneron Pharmaceuticals Inc. (c) 7 ResMed Inc. (c) 9 Salix Pharmaceuticals Ltd. (c) 7 Savient Pharmaceuticals Inc. (c) 8 Sirona Dental Systems Inc. (c) 5 St. Jude Medical Inc. (c) 38 STERIS Corp. 6 Stryker Corp. 36 Techne Corp. 4 Teleflex Inc. 5 Tenet Healthcare Corp. (c) 54 Theravance Inc. (c) 7 94 Thermo Fisher Scientific Inc. (c) 48 Thoratec Corp. (c) 7 United Therapeutics Corp. (c) 6 UnitedHealth Group Inc. Universal Health Services Inc. 10 Valeant Pharmaceutical International (c) 7 Varian Medical Systems Inc. (c) 15 Vertex Pharmaceuticals Inc. (b) (c) 24 Warner Chilcott Plc (c) 12 Waters Corp. (c) 11 Watson Pharmaceuticals Inc. (c) 13 WellCare Health Plans Inc. (c) 5 WellPoint Inc. (c) 50 West Pharmaceutical Services Inc. 4 Zimmer Holdings Inc. (c) 24 Total Common Stocks (cost $167,278) RIGHTS - 0.0% Fresenius Kabi Pharmaceuticals Holding Inc. 2 - Total Rights (cost $2) - NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 78 3 Total Non-U.S. Government Agency Asset-Backed Securities (cost $78) 3 SHORT TERM INVESTMENTS - 2.5% Mutual Funds - 0.4% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 2.1% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $3,707) Total Investments - 103.0% (cost $171,065) Other Assets and Liabilities, Net -(3.0%) Total Net Assets - 100% $ JNL/Mellon Capital Management Technology Sector Fund COMMON STOCKS - 100.5% HEALTH CARE - 0.5% Allscripts-Misys Healthcare Solutions Inc. (c) 9 $ athenahealth Inc. (b) (c) 5 Cerner Corp. (c) 9 Quality Systems Inc. (b) 3 INDUSTRIALS - 0.3% Pitney Bowes Inc. 27 INFORMATION TECHNOLOGY - 99.6% ACI Worldwide Inc. (c) 5 ADC Telecommunications Inc. (c) 14 Adobe Systems Inc. (c) 70 ADTRAN Inc. 9 Advanced Micro Devices Inc. (c) 73 Advent Software Inc. (b) (c) 2 Akamai Technologies Inc. (c) 23 Altera Corp. 40 Amdocs Ltd. (c) 26 Amkor Technology Inc. (b) (c) 18 Analog Devices Inc. 40 Ansys Inc. (c) 12 AOL Inc. (c) 15 Apple Inc. (c) Applied Materials Inc. Applied Micro Circuits Corp. (c) 10 Ariba Inc. (b) (c) 12 Arris Group Inc. (c) 18 Atheros Communications Inc. (c) 10 Atmel Corp. (c) 57 ATMI Inc. (c) 4 59 Autodesk Inc. (c) 30 Blackboard Inc. (b) (c) 5 BMC Software Inc. (c) 24 Brightpoint Inc. (c) 9 63 Broadcom Corp. - Class A 59 Brocade Communications Systems Inc. (c) 59 CA Inc. 55 Cabot Microelectronics Corp. (c) 3 CACI International Inc. - Class A (c) 4 Cadence Design Systems Inc. (c) 39 Check Point Software Technologies Ltd. (c) 23 Ciena Corp. (b) (c) 13 Cisco Systems Inc. (c) Citrix Systems Inc. (c) 24 Cognizant Technology Solutions Corp. (c) 40 Computer Sciences Corp. 20 Compuware Corp. (c) 32 Comtech Telecommunications Corp. (c) 4 Concur Technologies Inc. (c) 6 Corning Inc. Cree Inc. (c) 13 CSG Systems International Inc. (c) 5 98 Cymer Inc. (c) 5 Cypress Semiconductor Corp. (c) 22 Dell Inc. (c) Diebold Inc. 9 Digital River Inc. (c) 5 DST Systems Inc. 5 Earthlink Inc. (b) 16 Electronics for Imaging Inc. (c) 6 62 EMC Corp. (c) Emulex Corp. (c) 12 Equinix Inc. (b) (c) 6 F5 Networks Inc. (c) 11 Fair Isaac Corp. 7 Fairchild Semiconductor International Inc. (c) 18 FormFactor Inc. (c) 8 87 Gartner Inc. - Class A (c) 9 Google Inc. - Class A (c) 30 Harmonic Inc. (c) 15 82 Harris Corp. 18 Hewlett-Packard Co. IAC/InterActiveCorp. (c) 11 Informatica Corp. (b) (c) 12 Ingram Micro Inc. - Class A (c) 23 Insight Enterprises Inc. (c) 7 94 Integrated Device Technology Inc. (c) 24 Intel Corp. InterDigital Inc. (c) 6 Intermec Inc. (c) 6 64 International Business Machines Corp. International Rectifier Corp. (c) 10 Intersil Corp. 17 Intuit Inc. (c) 38 j2 Global Communications Inc. (b) (c) 6 JDA Software Group Inc. (c) 6 JDS Uniphase Corp. (c) 30 Juniper Networks Inc. (c) 71 KLA-Tencor Corp. 23 Lam Research Corp. (c) 17 Lexmark International Inc. (c) 11 Linear Technology Corp. 28 LSI Corp. (c) 85 Marvell Technology Group Ltd. (c) 66 Maxim Integrated Products Inc. 41 McAfee Inc. (c) 21 MEMC Electronic Materials Inc. (c) 32 Mentor Graphics Corp. (c) 15 Microchip Technology Inc. (b) 25 Micron Technology Inc. (c) Micros Systems Inc. (c) 11 Microsemi Corp. (c) 12 Microsoft Corp. Motorola Inc. (c) National Semiconductor Corp. 31 NCR Corp. (c) 23 NetApp Inc. (c) 46 NetLogic Microsystems Inc. (b) (c) 8 Novell Inc. (c) 49 Novellus Systems Inc. (b) (c) 14 Nuance Communications Inc. (c) 32 Nvidia Corp. (c) 75 Omnivision Technologies Inc. (c) 7 ON Semiconductor Corp. (c) 59 Oracle Corp. Palm Inc. (c) 24 Parametric Technology Corp. (c) 16 Plantronics Inc. 7 PMC - Sierra Inc. (c) 32 Polycom Inc. (c) 12 Progress Software Corp. (c) 6 QLogic Corp. (c) 16 QUALCOMM Inc. Quest Software Inc. (c) 9 Rackspace Hosting Inc. (b) (c) 14 Rambus Inc. (b) (c) 16 Red Hat Inc. (c) 25 RF Micro Devices Inc. (c) 36 Riverbed Technology Inc. (c) 8 Rovi Corp. (c) 14 SAIC Inc. (c) 51 Salesforce.com Inc. (c) 15 SanDisk Corp. (c) 30 SAVVIS Inc. (c) 6 90 Seagate Technology Inc. (c) 66 Semtech Corp. (c) 9 Silicon Laboratories Inc. (c) 6 Skyworks Solutions Inc. (c) 24 Solera Holdings Inc. 10 Sonus Networks Inc. (c) 26 71 SRA International Inc. - Class A (c) 6 Sybase Inc. (c) 12 Symantec Corp. (c) Synaptics Inc. (b) (c) 5 Synopsys Inc. (c) 20 Tech Data Corp. (c) 7 Tekelec (c) 10 Tellabs Inc. 49 Teradata Corp. (c) 23 Teradyne Inc. (b) (c) 25 Tessera Technologies Inc. (c) 7 Texas Instruments Inc. TIBCO Software Inc. (c) 24 TriQuint Semiconductor Inc. (c) 22 Unisys Corp. (c) 6 United Online Inc. 14 82 Varian Semiconductor Equipment Associates Inc. (c) 10 VeriFone Holdings Inc. (c) 11 VeriSign Inc. (c) 24 VMware Inc. - Class A (c) 10 Websense Inc. (c) 6 Western Digital Corp. (c) 30 Xerox Corp. Xilinx Inc. 36 Yahoo! Inc. (c) Zoran Corp. (c) 7 61 TELECOMMUNICATION SERVICES - 0.1% Syniverse Holdings Inc. (c) 10 Total Common Stocks (cost $215,449) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 0.0% Sigma Finance, Inc. (d) (e) (g) $ 54 2 Total Non-U.S. Government Agency Asset-Backed Securities (cost $54) 2 SHORT TERM INVESTMENTS - 2.0% Mutual Funds - 0.6% JNL Money Market Fund, 0.06% (a) (f) Securities Lending Collateral - 1.4% Securities Lending Cash Collateral Fund LLC, 0.34% (a) (f) Securities Lending Liquidating Fund LLC, 0.53% (a) (f) Total Short Term Investments (cost $4,518) Total Investments - 102.5% (cost $220,021) Other Assets and Liabilities, Net -(2.5%) Total Net Assets - 100% $ JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (dollar amounts in thousands) June 30, 2010 (a) Investment in affiliate. (b) All or portion of the security was on loan. (c) Non-income producing security. (d) Issuer was in bankruptcy and/or was in default relating to principal and/or interest. (e) Security fair valued in good faith in accordance with the procedures established by the Funds' Board of Managers.Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 820 "Fair Value Measurements and Disclosures" based on the applicable valuation inputs. See FASB ASC Topic 820 Fair Value Measurements and Disclosures in these Notes to the Schedules of Investments. (f) Yield changes daily to reflect current market conditions.Rate was the quoted yield as of June 30, 2010. (g) Illiquid security.At June 30, 2010, the only illiquid security held by some Funds was Sigma Finance, Inc.For all the Funds which held Sigma Finance, Inc., the value of Sigma Finance, Inc. as a percentage of net assets was less than 0.04%. (h) For all items listed as "Other Securities" in this Summary Schedule of Investments, this represents issues not identified as top-fifty unaffiliated holdings in terms of value and issues or issuers not exceeding one percent of net assets individually or in aggregate, respectively, as of June 30, 2010.In certain instances,securities for which footnotes listed above may otherwise apply are included in the Other Securities caption. * A Summary Schedule of Investments is presented for this portfolio. For information on availability of a complete Schedule of Investments, refer to www.jackson.com, www.sec.gov, or call the Shareholder Service Center at1-800-873-5654. Abbreviations: ADR - American Depositary Receipt NYS - New York Registered Shares ABS - Asset Backed Security REIT - Real Estate Investment Trust Investments in Affiliates - During the period ended June 30, 2010, certain Funds invested in a money market fund which is managed by Jackson National Asset Management, LLC ("Adviser").The JNL Money Market Fund is offered as a cash management tool to the Funds and their affiliates and is not available for direct purchase by members of the public.Certain Funds participating in securities lending receive cash collateral which is invested by the custodian in the Securities Lending Cash Collateral Fund LLC and the Securities Lending Liquidating Fund LLC, which are affiliates of the Funds’ Adviser.Furthermore, the JNL/Mellon Capital Management Financial Sector Fund invested in Bank of New York Mellon Corp., the parent company of the Fund’s sub-adviser. The following table details JNL/Mellon Capital Management Financial Sector Fund's long-term investments in affiliates held at June 30, 2010. Beginning Sales Dividend Realized Ending Affiliate Value Purchases Proceeds Income Loss Value Bank of New York Mellon Corp. $ (202) The following table details cash management investments in affiliates held at June 30, 2010.Purchase and sales proceeds are not for shown for these investments.There was no realized gain or loss relating to transactions for these investments during the period ended June 30, 2010. JNL Money Market Fund Beginning Ending Dividend Fund Amortized Cost Amortized Cost Income JNL/Mellon Capital Management JNL 5 Fund $- $- $1 JNL/Mellon Capital Management VIP Fund - JNL/Mellon Capital Management JNL Optimized 5 Fund - JNL/Mellon Capital Management Consumer Brands Sector Fund - - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund - JNL/Mellon Capital Management Technology Sector Fund - JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) June 30, 2010 Summary of Investments by Sector (percentage of total investments): Consumer Consumer Health Information Discretionary Staples Energy Financials Care Industrials Technology JNL/Mellon Capital Management JNL 5 Fund % JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management Consumer Brands Sector Fund - - JNL/Mellon Capital Management Financial Sector Fund - JNL/Mellon Capital Management Healthcare Sector Fund - JNL/Mellon Capital Management Technology Sector Fund - Summary of Investments by Sector (percentage of total investments) (continued): Telecommunication Short-Term Total Materials Services Utilities Securities Investments JNL/Mellon Capital Management JNL 5 Fund % JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management Consumer Brands Sector Fund - - - JNL/Mellon Capital Management Financial Sector Fund - - - JNL/Mellon Capital Management Healthcare Sector Fund - - - JNL/Mellon Capital Management Technology Sector Fund - - JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) June 30, 2010 Summary of Investments by Country (as a percentage of total long-term investments):* JNL/Mellon JNL/Mellon JNL/Mellon Capital Capital Capital Management Management Management JNL Optimized JNL 5 Fund VIP Fund 5 Fund Bermuda - % - % - % Canada - Cayman Islands - China Finland - France - Germany - Greece - Hong Kong - Ireland - Israel - Italy - Japan - - - Luxembourg - Netherlands - Norway - Spain - Switzerland - United Kingdom United States Total Long-Term Investments % % % * The Funds presented in the table are those which had greater than 10% of long-term investments in non-U.S. securities at June 30, 2010. JNL Variable Fund LLC (Unaudited) Notes to the Schedules of Investments (continued) (dollar amounts in thousands) June 30, 2010 FASB ASC Topic 820, “Fair Value Measurements and Disclosure”- This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of a Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national exchange or investments in mutual funds.Level 2 includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.There were no indirect observable inputs used to value Level 2 securities during the period.Level 2 includes valuations for securities lending collateral valued as a practical expedient at its daily reported net asset value ("NAV"), securities subject to corporate actions, or ADRs and GDRs for which quoted prices in active markets are not available.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including the Adviser's own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit ratings spreads, issuer news, trading characteristics; or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued or for which reliable quotes are otherwise not available.The Funds held no Level 3 securities at December 31, 2009 or June 30, 2010.There were no significant transfers between Level 1 and Level 2 during the period.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Please see Note 2 in the Notes to the Financial Statements for security valuation accounting policies. The following table summarizes each Fund's investments in securities as of June 30, 2010 by valuation level. Investments in Securities Level 1 Level 2 Level 3 Total JNL/Mellon Capital Management JNL 5 Fund Common Stocks $ 2,655,244 $- $ 3,038,881 Non-U.S. Government Agency ABS - - Short-Term Securities - - Fund Total $ 2,655,244 $- $ 3,238,945 JNL/Mellon Capital Management VIP Fund Common Stocks $- Non-U.S. Government Agency ABS - 40 - 40 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management JNL Optimized 5 Fund Common Stocks $- Non-U.S. Government Agency ABS - 25 - 25 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Consumer Brands Sector Fund Common Stocks $ - $- Non-U.S. Government Agency ABS - 1 - 1 Short-Term Securities - - Fund Total $- JNL/Mellon Capital Management Financial Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 11 - 11 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Healthcare Sector Fund Common Stocks $ - $- Non-U.S. Government Agency ABS - 3 - 3 Short-Term Securities - Fund Total $- JNL/Mellon Capital Management Technology Sector Fund Common Stocks $- $- Non-U.S. Government Agency ABS - 2 - 2 Short-Term Securities - Fund Total $- (b)Not applicable. Item 7.Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8.Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9.Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10.Submission of Matters to a Vote of Security Holders. No material changes have been made. Item 11.Controls and Procedures. (a) The registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the registrant's filings under the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, is recorded, processed, summarized, and reported within the periods specified in the rules and forms of the U.S. Securities and Exchange Commission. Such information is accumulated and communicated to the registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The registrant's management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within ninety (90) days prior to the filing date of this report on Form N-CSR, the registrant had carried out an evaluation, under the supervision and with the participation of the registrant's management, including the registrant's principal executive officer and the registrant's principal financial officer, of the effectiveness of the design and operation of the registrant's disclosure controls and procedures. Based on such evaluation, the registrant's principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective. (b) There have been no significant changes in the registrant’s internal controls over financial reporting during the registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant’s internal controls over financial reporting.There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this report on Form N-CSR. Item 12.Exhibits (a) (1) Not applicable to the semi-annual filing. (2) The certifications required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. (3) Not applicable. (b) The certification required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, and Section 906 of the Sarbanes-Oxley Act of 2002, is attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JNL Variable Fund LLC By: /s/Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: September 7, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: September 7, 2010 By: /s/Daniel W. Koors Daniel W. Koors Principal Financial Officer Date: September 7, 2010 EXHIBIT LIST Exhibit 12(a)(2) Certification of the Principal Executive Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Certification of the Principal Financial Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 12(b) Certification required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended.
